 
EXECUTION VERSION
 
RETROPHIN, INC.
 
TO
 
U.S. BANK NATIONAL ASSOCIATION,
 
As Trustee
 
INDENTURE
 
Dated as of May 30, 2014
 
4.50% SENIOR CONVERTIBLE NOTES DUE 2019
 
 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
 
      Page
 
ARTICLE I
       
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
       
Section 1.01.
Definitions
1
Section 1.02.
Compliance Certificates and Opinions
9
Section 1.03.
Form of Documents Delivered to Trustee
9
Section 1.04.
Notices, etc., to the Trustee and the Company
11
Section 1.05.
Acts of Holders
11
     
ARTICLE II
       
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
       
Section 2.01.
Designation and Amount
13
Section 2.02.
Form of Notes
13
Section 2.03.
Date and Denomination of Notes; Payments of Interest
14
Section 2.04.
Mutilated, Destroyed, Lost, and Stolen Notes
14
Section 2.05.
Execution, Authentication, Delivery and Dating
15
Section 2.06.
Exchange and Registration of Transfer of Notes; Restrictions on Transfer;
Depositary
15
Section 2.07.
Additional Notes; Repurchases
17
Section 2.08.
No Sinking Fund
17
Section 2.09.
Ranking
17
   
ARTICLE III
       
REDEMPTION
     
Section 3.01.
No Right to Redeem
17
     
ARTICLE IV
       
SATISFACTION AND DISCHARGE
       
Section 4.01.
Satisfaction and Discharge
17

 
 
i

--------------------------------------------------------------------------------

 
 

     
ARTICLE V
       
PARTICULAR COVENANTS OF THE COMPANY
       
Section 5.01.
Payment of Principal and Interest
18
Section 5.02.
Maintenance of Office or Agency for Conversion Agent
19
Section 5.03.
Reports by Company; 144A Information
19
Section 5.04.
Portfolio Interest Exemption..
20
     
ARTICLE VI
       
DEFAULTS AND REMEDIES
       
Section 6.01.
Events of Default; Notice of Default
21
Section 6.02.
Acceleration; Additional Interest
22
Section 6.03.
Waiver of Past Defaults
23
Section 6.04.
Collection of Indebtedness and Suits for Enforcement by Trustee
24
Section 6.05.
Trustee May File Proofs of Claim
24
Section 6.06.
Trustee May Enforce Claims Without Possession of Notes
25
Section 6.07.
Application of Money Collected
25
Section 6.08.
Limitation on Suits
25
Section 6.09.
Unconditional Right of Holders to Receive Principal Interest and Additional
Interest
26
Section 6.10.
Restoration of Rights and Remedies
26
Section 6.11.
Rights and Remedies Cumulative
26
Section 6.12.
Delay or Omission Not Waiver
27
Section 6.13.
Control by Holders of Notes
27
Section 6.14.
Waiver of Stay or Extension Laws
27
Section 6.15.
Undertaking for Costs
27
     
ARTICLE VII
       
SUPPLEMENTAL INDENTURES
       
Section 7.01.
Supplemental Indentures Without Consent of Holders
28
Section 7.02.
Supplemental Indentures with Consent of Holders
28
Section 7.03.
Reserved.
29
Section 7.04.
Modification and Amendment with Consent of Holders
29
Section 7.05.
Execution of Supplemental Indentures
29

 
 
ii

--------------------------------------------------------------------------------

 
 
Section 7.06.
Effect of Supplemental Indentures
30
Section 7.07.
Conformity with the Trust Indenture Act
30
Section 7.08.
Reference in Notes to Supplemental Indentures
30
Section 7.09.
Notice of Supplemental Indentures
30
     
ARTICLE VIII
       
CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE
       
Section 8.01.
Consolidation, Merger and Sale of Assets
30
Section 8.02.
Succession
32
     
ARTICLE IX
       
CONVERSION OF NOTES
       
Section 9.01.
Conversion Privilege
32
Section 9.02.
Conversion Procedures
32
Section 9.03.
Payments Upon Conversion
34
Section 9.04.
Adjustment of Conversion Rate
34
Section 9.05.
Shares to be Fully Paid
40
Section 9.06.
Effect of Reclassification, Consolidation, Merger or Sale
40
Section 9.07.
Effect of a Non-Stock Change of Control
41
Section 9.08.
Intentionally Omitted
42
Section 9.09.
Shareholder Rights Plans
42
     
ARTICLE X
       
REPURCHASE OF NOTES AT OPTION OF HOLDERS
       
Section 10.01.
Repurchase at Option of Holders Upon a Fundamental Change
43
Section 10.02.
No Payment Following Acceleration of the Notes
46
Section 10.03.
Compliance with Tender Offer Rules
46
     
ARTICLE XI
       
MISCELLANEOUS PROVISIONS
       
Section 11.01.
Provisions Binding on Company’s Successors
47
Section 11.02.
Official Acts by Successor Corporation
47
Section 11.03.
Addresses for Notices, Etc.
47
Section 11.04.
Governing Law
47

 
 
iii

--------------------------------------------------------------------------------

 
 
Section 11.05.
Non-Business Day
47
Section 11.06.
Benefits of Indenture
48
Section 11.07.
Table of Contents, Headings, Etc.
48
Section 11.08.
Counterparts
48
Section 11.09.
Trustee
48
Section 11.10.
Further Instruments and Acts
48
Section 11.11.
Waiver of Jury Trial
48
Section 11.12.
Force Majeure
48
Section 11.13.
Calculations
48
Section 11.14.
Separability Clause
49
Section 11.15.
No Personal Liability
49
     
ARTICLE XII
       
THE TRUSTEE
       
Section 12.01.
Notice of Defaults
49
Section 12.02.
Certain Rights of Trustee
49
Section 12.03.
Not Responsible for Recitals or Issuance of Notes
52
Section 12.04.
May Hold Notes
52
Section 12.05.
Money Held in Trust
52
Section 12.06.
Compensation and Reimbursement
52
Section 12.07.
Corporate Trustee Required; Eligibility; Conflicting Interests
53
Section 12.08.
Resignation and Removal; Appointment of Successor
53
Section 12.09.
Acceptance of Appointment By Successor
54
Section 12.10.
Merger, Conversion, Consolidation or Succession to Business
55
Section 12.11.
Appointment of Authenticating Agent
55

 
Exhibit A     Form of Notes
Exhibit B      Form of Conversion Notice
Exhibit C      Form of Fundamental Change Repurchase Notice
Exhibit D      Form of Assignment and Transfer
Exhibit E       Form of Restrictive Legend for Common Stock Issued upon
Conversion
 
 
iv

--------------------------------------------------------------------------------

 

 
INDENTURE
 
4.50% Senior Convertible Notes due 2019
 
THIS INDENTURE, dated as of May 30, 2014 (this “Indenture”), by and among
RETROPHIN, INC., a Delaware corporation (the “Company”) and U.S. BANK NATIONAL
ASSOCIATION, as Trustee hereunder (the “Trustee”).
 
RECITALS OF THE COMPANY:
 
WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issue of its 4.50% Senior Convertible Notes due 2019 (the “Notes”), initially in
an aggregate principal amount not to exceed $46,000,000;
 
WHEREAS, in order to provide the terms and conditions upon which the Notes are
to be authenticated, issued and delivered, the Board of Directors of the Company
has duly authorized the execution and delivery of this Indenture;
 
WHEREAS, the Notes, the certificate of authentication to be borne by the Notes,
a form of assignment, a form of the Fundamental Change Repurchase Notice, a form
of conversion notice and certificate of assignment and transfer to be borne by
the Notes are to be substantially in the forms hereinafter provided for;
 
WHEREAS, all acts and things necessary to make this Indenture a valid agreement
of the Company according to its terms have been done and performed; and
 
WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee as provided in this
Indenture, the valid and binding obligations of the Company have been done and
performed.
 
NOW THEREFORE, INDENTURE WITNESSETH:
 
For and in consideration of the premises and of the covenants contained herein,
the Company and the Trustee covenant and agree, for the equal and proportionate
benefit of all Holders of the Notes issued on or after the date of this
Indenture, as follows:
 
ARTICLE I
 
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
 
Section 1.01.                           Definitions.  For all purposes of this
Indenture, except as otherwise expressly provided for or unless the context
otherwise requires:
 
(a)           All references herein to Articles and Sections, unless otherwise
specified, refer to the corresponding Articles and Sections of this Indenture;
and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           All other terms used in this Indenture, which are defined in the
Trust Indenture Act or which are by reference therein defined in the Securities
Act (except as herein otherwise expressly provided or unless the context
otherwise requires) shall have the meanings assigned to such terms in said Trust
Indenture Act and in said Securities Act as in force at the date of the
execution of this Indenture.  The words “herein,” “hereof,” “hereunder” and
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or other subdivision.  The terms defined in this
Article include the plural as well as the singular.
 
“Act” means any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders of the Outstanding Notes may be embodied in and evidenced by one or more
instruments of substantially similar tenor signed by such Holders in person or
by agents duly appointed in writing.
 
“Additional Interest” shall have the meaning specified in Section 5.03(c).
 
“Additional Notes” shall have the meaning specified in Section 2.07.
 
“Additional Shares” shall have the meaning specified in Section 9.01(b).
 
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Board of Directors” means either (i) the Board of Directors of the Company, the
executive committee or any other committee or director of that board duly
authorized to act for it in respect hereof, or (ii) one or more duly authorized
officers of the Company to whom the Board of Directors of the Company or a
committee thereof has delegated the authority to act with respect to the matters
contemplated by this Indenture.
 
“Business Day” means any day, other than a Saturday or Sunday, or legal holidays
on which banks in The City of New York are not required or authorized by law or
executive order to be closed.
 
“Capital Stock” means, with respect to any Person, any capital stock (including
preferred stock), shares, interest, participations or other ownership interests
(however designated) of such Person and any rights (other than debt securities
convertible into or exchangeable for corporate stock), warrants or options to
purchase any thereof.
 
“Close of Business” means 5:00 p.m. (New York City time).
 
“Common Stock” means, subject to Section 9.06, shares of common stock of the
Company, par value $0.0001 per share, at the date of this Indenture or shares of
any class or classes resulting from any reclassification or reclassifications
thereof and that have no preference in respect of dividends or of amounts
payable in the event of any voluntary or involuntary liquidation, dissolution or
winding up of the Company and that are not subject to redemption by the Company;
provided that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable shall be substantially in the
proportion which the total number of shares of such class resulting from all
such reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.
 
 
2

--------------------------------------------------------------------------------

 
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Company” means the Person named as the “Company” in the first paragraph of this
Indenture until a successor corporation shall have become such pursuant to the
applicable provisions of the Indenture, and thereafter “Company” shall mean such
successor corporation.
 
“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors who:
 
(a)           was a member of the Board of Directors on the date of this
Indenture; or
 
(b)           was nominated for election or elected to the Board of Directors
with the approval of a majority of the Continuing Directors who were members of
the Board of Directors at the time of the new director’s nomination or election.
 
“Conversion Agent” shall mean the Trustee or any successor office or agency
where the Notes may be surrendered for exchange.
 
“Conversion Date” shall have the meaning specified in Section 9.02(b).
 
“Conversion Notice” shall have the meaning specified in Section 9.02(b).
 
“Conversion Obligation” shall have the meaning specified in Section 9.01(a).
 
“Conversion Price” means as of any date $1,000 divided by the Conversion Rate as
of such date.
 
“Conversion Rate” shall have the meaning specified in Section 9.01.
 
“Corporate Trust Office” means the office of the Trustee at which at any time
its corporate trust business shall be administered, which office at the date
hereof is located at U.S. Bank National Association, Global Corporate Trust
Services, Two Midtown Plaza, 1349 Peachtree Street, Suite 1050, Atlanta, Georgia
30309, Attn: Jack Ellerin, Fax: (404) 848-2467.
 
“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the person specified in the Notes as the Depositary with
respect to such Notes, until a successor shall have been appointed, and
thereafter, “Depositary” shall mean or include such successor.
 
“Distributed Property” shall have the meaning specified in Section 9.04(c).
 
“Effective Date” shall have the meaning specified in Section 9.01(b)(2).
 
“Event of Default” means, with respect to the Notes, any event specified in
Section 6.01, continued for the period of time, if any, and after the giving of
notice, if any, therein designated.
 
“Ex-Dividend Date” means the first date upon which a sale of the Common Stock
does not automatically transfer the right to receive the relevant dividend from
the seller of the Common Stock to its buyer.
 
 
3

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Fundamental Change” will be deemed to have occurred when any of the following
has occurred:
 
(a)           the consummation of any transaction (including, without
limitation, any merger or consolidation) the result of which is that any
“person” becomes the “beneficial owner” (as these terms are defined in
Rule 13d-3 and Rule 13d-5 under the Exchange Act) of more than 50% of the
Capital Stock of the Company that is at that time entitled to vote by the holder
thereof in the election of the Board of Directors (or comparable body);
 
(b)           the first day on which a majority of the members of the Board of
Directors are not Continuing Directors;
 
(c)           the adoption of a plan relating to the liquidation or dissolution
of the Company;
 
(d)           (1) the consolidation or merger of the Company with or into any
other Person, or  (2) the sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company and those of its Subsidiaries taken as a whole
to any “person” (as this term is used in Section 13(d)(3) of the Exchange Act);
other than:
 
(i)           any transaction set forth in sub-clause (1) above:  (x) that does
not result in any reclassification, conversion, exchange or cancellation of
outstanding shares of Capital Stock of the Company; and (y) pursuant to which
the holders of 50% or more of the total voting power of all shares of Capital
Stock of the Company entitled to vote generally in elections of directors
immediately prior to such transaction have the right to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of Capital Stock
of the Company entitled to vote generally in elections of directors of the
continuing or surviving Person immediately after giving effect to such
transaction; or
 
(ii)           any merger solely for the purpose of changing the jurisdiction of
incorporation of the Company and resulting in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of common
stock of the surviving entity, as long as such shares of the common stock of the
surviving entity are listed on the New York Stock Exchange, the NASDAQ Global
Market or the NASDAQ Global Select Market; or
 
(e)           the termination of trading of Common Stock, which will be deemed
to have occurred if the Common Stock or other common stock into which the Notes
are convertible is not listed on the New York Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market.
 
Notwithstanding the foregoing, any transaction or event described above will not
constitute a Fundamental Change if, in connection with such transaction or
event, or as a result therefrom, a transaction described in clauses (a), (d) or
(e) above occurs (without regard to any exclusion in clauses (d)(i)(x) and (y)
thereunder) and at least 90% of the consideration paid for Common Stock
(excluding cash payments for fractional shares and cash payments made pursuant
to dissenters’ appraisal rights) consist of shares of common stock (or
depositary receipts in respect thereof) traded on any of the New York Stock
Exchange, the NASDAQ Global Market or the NASDAQ Global Select Market (or any of
their respective successors) (or will be so traded or quoted immediately
following the completion of the merger or consolidation or such other
transaction) and, as a result of such transaction, the Notes become convertible
into such consideration as under Section 9.06 hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Fundamental Change Company Notice” shall have the meaning specified in
Section 10.01(b).
 
“Fundamental Change Repurchase Date” shall have the meaning specified in
Section 10.01(a).
 
“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 10.01(a)(i).
 
“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 10.01(a).
 
“Global Note” shall have the meaning specified in Section 2.06(f).
 
“Holder” or “Holder” or “holder,” as applied to any Note, or other similar terms
(but excluding the term “beneficial holder”), means any person in whose name at
the time a particular Note is registered on the Note Register.
 
 “Initial Notes” means the Notes issued on the date of this Indenture.
 
“Interest” means, when used with reference to the Notes, any interest payable
under the terms of the Notes.
 
“Interest Payment Date” means May 15 and November 15 of each year, beginning on
November 15, 2014.
 
“Last Reported Sale Price” means, with respect to Common Stock or any other
security for which a Last Reported Sale Price must be determined, on any date,
the closing sale price per share of Common Stock or unit of such other security
(or, if no closing sale price is reported, the average of the last bid and last
ask prices or, if more than one in either case, the average of the average last
bid and the average last ask prices) on such date as reported in composite
transactions for the principal U.S. securities exchange on which Common Stock or
such other security are traded.  If the Common Stock or such other security are
not listed for trading on a United States national or regional securities
exchange on the relevant date, the Last Reported Sale Price shall be the last
quoted bid price per share of Common Stock or such other security in the
over-the-counter market on the relevant date, as reported by Pink OTC Markets
Inc. or a similar organization.  If the Common Stock or such other security are
not so quoted, the Last Reported Sale Price shall be the average of the
mid-point of the last bid and ask prices for the Common Stock or such other
security on the relevant date from each of at least three nationally recognized
independent investment banking firms selected from time to time by the Board of
Directors of the Company for that purpose.  The Last Reported Sale Price shall
be determined without reference to extended or after hours trading.
 
“Maturity Date” means May 30, 2019.
 
“Merger Event” shall have the meaning specified in Section 9.06(a).
 
 
5

--------------------------------------------------------------------------------

 
 
“Note” or “Notes” shall have the meaning specified in the third paragraph of the
recitals of this Indenture, and shall include any Additional Notes issued
pursuant to Section 2.07.
 
“Note Register” means, collectively, such registers the Company shall cause to
be kept at the Corporate Trust Office of the Trustee or in any such office or
agency of the Company in a Place of Payment.
 
“Note Registrar” means the Trustee, at its Corporate Trust Office, as initially
appointed for the purpose of registering Registered Notes and transfers of
Registered Notes on the Note Register, and any successors to the Trustee.
 
“Officer’s Certificate” means a certificate signed by the President or a Vice
President and by the Treasurer, an Assistant Treasurer, the Secretary or an
Assistant Secretary, of the Company, delivered to the Trustee.
 
“Opening of Business” means 9:00 a.m. (New York City time).
 
“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel for the Company or other counsel satisfactory to the Trustee.
 
“Outstanding” when used with respect to Notes, means, as of the date of
determination, all Notes theretofore authenticated and delivered under this
Indenture, except:
 
(i)           Notes theretofore canceled by the Trustee or delivered to the
Trustee for cancellation;
 
(ii)           Notes, or portions thereof, for whose payment or redemption or
repayment at the option of the Holder money in the necessary amount has been
theretofore deposited with the Trustee or any Paying Agent (other than the
Company) in trust or set aside and segregated in trust by the Company (if the
Company shall act as its own Paying Agent) for the Holders of such Notes;
provided that, if such Notes are to be redeemed, notice of such redemption has
been duly given pursuant to this Indenture or other provision therefor
satisfactory to the Trustee has been made;
 
(iii)           Notes which have been paid pursuant to the provisions of this
Indenture or in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, other than any such
Notes in respect of which there shall have been presented to the Trustee proof
satisfactory to it that such Notes are held by a bona fide purchaser in whose
hands such Notes are valid obligations of the Company; and
 
(iv)           Notes that have been converted into Common Stock of the Company
pursuant to or in accordance with this Indenture;
 
provided, however, that in determining whether the Holders of the requisite
principal amount of the Outstanding Notes have given any request, demand,
authorization, direction, notice, consent or waiver hereunder or are present at
a meeting of Holders for quorum purposes, and for the purpose of making the
calculations required by TIA Section 313, Notes owned by the Company or any
other obligor upon the Notes or any Affiliate of the Company or of such other
obligor shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Trustee shall be protected in making such calculation or
in relying upon any such request, demand, authorization, direction, notice,
consent or waiver, only Notes which a Responsible Officer of the Trustee knows
to be so owned shall be so disregarded. Notes so owned which have been pledged
in good faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Trustee the pledgee’s right so to act with respect to such
Notes and that the pledgee is not the Company or any other obligor upon the
Notes or any Affiliate of the Company or of such other obligor. Upon the written
request of the Trustee, the Company shall furnish to the Trustee promptly an
Officers’ Certificate listing and identifying all Notes, if any, known by the
Company to be owned by, held by or for the account of the Company, or any other
obligor on the Notes or any Affiliate of the Company or such obligor, and
subject to the provisions of Article XII, the Trustee shall be entitled to
accept such Officers’ Certificate as conclusive evidence of the facts therein
set forth and of the fact that all Notes not listed therein are Outstanding for
the purpose of any such determination.
 
 
6

--------------------------------------------------------------------------------

 
 
“Paying Agent” means any Person authorized by the Company to pay the principal
of or interest, if any, on any Notes on behalf of the Company, or if no such
Person is authorized, the Company.
 
“Place of Payment” means, when used with respect to the Notes, the place or
places where the principal of and interest on such Notes are payable.
 
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“Record Date,” with respect to the payment of interest on any Interest Payment
Date, shall have the meaning specified in Section 2.03.
 
“Reference Property” shall have the meaning specified in Section 9.06(a).
 
“Registered Note” means any Note which is registered in the Note Register.
 
“Regular Record Date” for the installment of interest payable on any Interest
Payment Date on the Registered Notes means the date specified for that purpose,
whether or not a Business Day.
 
“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.06(b).
 
“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee (or any successor of the
Trustee), including any vice president, assistant vice president, assistant
secretary, assistant treasurer, trust officer or any other officer of the
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.
 
“Restricted Common Stock Legend” means the legend set forth in Exhibit E hereto.
 
“Restricted Global Note” shall have the meaning specified in Section 2.06(d).
 
“Restricted Note Legend” means the restricted legend set forth in Exhibit A
hereto.
 
“Restricted Notes” shall have the meaning specified in Section 2.06(a).
 
 
7

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 under the Securities Act, or any similar successor
rule or regulation, as amended from time to time.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Spin-Off” shall have the meaning specified in Section 9.04(c).
 
“Stock Price” means the price paid per share of Common Stock in connection with
a Fundamental Change pursuant to which Additional Shares shall be added to the
Conversion Rate as set forth in Section 9.01(b) hereof.  If holders of Common
Stock receive only cash in such Fundamental Change transaction, then the Stock
Price shall be the cash amount paid per share. Otherwise, the Stock Price shall
be equal to the average of the Last Reported Sale Prices of the Common Stock
over the five consecutive Trading Day period ending on the Trading Day
immediately preceding the Effective Date of the Fundamental Change.
 
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests of which are owned, directly or
indirectly, by such Person. For the purposes of this definition, “voting equity
securities” means equity securities having voting power for the election of
directors, whether at all times or only so long as no senior class of security
has such voting power by reason of any contingency.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended, as it was in force at the date of execution of this Indenture;
provided, however, that in the event the Trust Indenture Act of 1939 is amended
after the date hereof, the term “Trust Indenture Act” shall mean, to the extent
required by such amendment, the Trust Indenture Act of 1939, as so amended.
 
“Trading Day” means a day during which (i) trading in Common Stock generally
occurs and (ii) a Last Reported Sale Price for Common Stock (other than a Last
Reported Sale Price referred to in the next to last sentence of such definition)
is available for such day; provided that if shares of Common Stock are not
admitted for trading or quotation on or by any exchange, bureau or other
organization referred to in the definition of Last Reported Sale Price
(excluding the next to last sentence of that definition), Trading Day shall mean
any Business Day.
 
“Trigger Event” shall have the meaning specified in Section 9.04(c).
 
“Unrestricted Global Note” shall have the meaning specified in Section 2.06(d).
 
“Wholly Owned Domestic Subsidiary” means, with respect to any Person, any
corporation or other entity which is not a controlled foreign corporation under
Section 957 of the Internal Revenue Code of which 100% of (i) the voting power
of the voting equity securities or (ii) the outstanding equity interests of
which are owned, directly or indirectly, by such Person.  For the purposes of
this definition, “voting equity securities” means equity securities having
voting power for the election of directors, whether at all times or only so long
as no senior class of security has such voting power by reason of any
contingency.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 1.02.                           Compliance Certificates and Opinions.
 
Upon any application or request by the Company to the Trustee to take any action
under any provision of this Indenture, the Company shall furnish to the Trustee
an Officers’ Certificate (which shall include the statements set forth below)
stating that, in the opinion of the signer, all conditions precedent, if any,
provided for in this Indenture (including covenants, compliance with which
constitute conditions precedent) relating to the proposed action have been
complied with and an Opinion of Counsel (which shall include the statements set
forth below) stating that, in the opinion of such counsel, all such conditions
precedent provided for in this indenture relating to the proposed action, if
any, have been complied with, except that in the case of any such application or
request as to which the furnishing of such Officer’s Certificate and Opinion of
Counsel is specifically required by another provision of this Indenture relating
to such particular application or request, no additional Officer’s Certificate
or Opinion of Counsel, as applicable, need be furnished.
 
Every certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:
 
(1) a statement that each person signing such certificate or opinion has read
such condition or covenant and the definitions herein relating thereto;
 
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3) a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such condition or covenant has been
complied with; and
 
(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.
 
Section 1.03.                           Form of Documents Delivered to Trustee.
 
In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion as to some matters and one or more other such Persons
as to other matters, and any such Person may certify or give an opinion as to
such matters in one or several documents.
 
Any certificate or opinion of an officer of the Company may be based, insofar as
it relates to legal matters, upon an Opinion of Counsel, or a certificate or
representations by counsel, unless such officer knows, or in the exercise of
reasonable care should know, that the opinion, certificate or representations
with respect to the matters upon which his certificate or opinion is based are
erroneous.  Any Opinion of Counsel or certificate or representations may be
based, insofar as it relates to factual matters, upon a certificate or opinion
of, or representations by, an officer or officers of the Company stating that
the information as to such factual matters is in the possession of the Company,
unless such counsel knows that the certificate or opinion or representations as
to such matters are erroneous.
 
 
9

--------------------------------------------------------------------------------

 
 
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
(a)           Except as herein otherwise expressly provided, any Act shall
become effective when such instrument or instruments or record or both are
delivered to the Trustee and, where it is hereby expressly required, to the
Company.  Proof of execution of any such instrument or of a writing appointing
any such agent, or of the holding by any Person of a Note, shall be sufficient
for any purpose of this Indenture and conclusive in favor of the Trustee and the
Company and any agent of the Trustee or the Company, if made in the manner
provided in this Section.  The record of any meeting of Holders of Notes shall
be proved in the manner provided in Section 1.05.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his authority. The fact and date of the execution of any such instrument or
writing, or the authority of the Person executing the same, may also be proved
in any other reasonable manner which the Trustee deems sufficient.
 
(c)           The ownership of Registered Notes shall be proved by the Note
Register or by a certificate of the Note Registrar.
 
(d)           If the Company shall solicit from the Holders of Registered Notes
any request, demand, authorization, direction, notice, consent, waiver or other
Act, the Company may, at its option, in or pursuant to a Board Resolution, fix
in advance a record date for the determination of Holders entitled to give such
request, demand, authorization, direction, notice, consent, waiver or other Act,
but the Company shall have no obligation to do so. Notwithstanding TIA
Section 316(c), such record date shall be the record date specified in or
pursuant to such Board Resolution, which shall be a date not earlier than the
date 30 days prior to the first solicitation of Holders generally in connection
therewith and not later than the date such solicitation is completed. If such a
record date is fixed, such request, demand, authorization, direction, notice,
consent, waiver or other Act may be given before or after such record date, but
only the Holders of record at the close of business on such record date shall be
deemed to be Holders for the purposes of determining whether Holders of the
requisite proportion of Outstanding Notes have authorized or agreed or consented
to such request, demand, authorization, direction, notice, consent, waiver or
other Act, and for that purpose the Outstanding Notes shall be computed as of
such record date; provided that no such authorization, agreement or consent by
the Holders on such record date shall be deemed effective unless it shall become
effective pursuant to the provisions of this Indenture not later than eleven
months after the record date.
 
(e)           Any request, demand, authorization, direction, notice, consent,
waiver or other Act of the Holder of any Note shall bind every future Holder of
the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof in respect of
anything done, omitted or suffered to be done by the Trustee, any Note
Registrar, any Paying Agent, any Authenticating Agent or the Company in reliance
thereon, whether or not notation of such Act is made upon such Note.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 1.04.                           Notices, etc., to the Trustee and the
Company.
 
Any request, demand, authorization, direction, notice, consent, waiver or Act by
the Company, any Holder or the Trustee or other document provided or permitted
by this Indenture to be made upon, given or furnished to or filed with the
others is duly given if made, given, furnished or filed in writing and delivered
in person or mailed by first class mail (registered or certified, return receipt
requested), telecopier, or overnight air carrier guaranteeing next day delivery,
 
(1) to or with the Trustee at its Corporate Trust Office or any other address
previously furnished in writing to the Company by the Trustee, or
 
(2) to the Company addressed to it at the address of its principal office
specified in the first paragraph of this Indenture or at any other address
previously furnished in writing to the Trustee by the Company.
 
Section 1.05.                           Acts of Holders
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Indenture to be given or taken by
Holders may be embodied in and evidenced by one or more instruments of
substantially similar tenor signed by such Holders in person or by an agent duly
appointed in writing.  Except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments or record or
both are delivered to the Trustee and, where it is hereby expressly required, to
the Company.  Proof of execution of any such instrument or of a writing
appointing any such agent, or the holding by any Person of a Note, shall be
sufficient for any purpose of this Indenture and (subject to Article Twelve)
conclusive in favor of the Trustee, the Company, if made in the manner provided
in this Section 1.05.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved (1) by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof or (2) in
any other manner deemed reasonably sufficient by the Trustee.  Where such
execution is by or on behalf of any legal entity other than an individual, such
certificate or affidavit or other manner shall also constitute proof of the
authority of the Person executing the same.  The fact and date of the execution
of any such instrument or writing, or the authority of the Person executing the
same, may also be proved in any other manner that the Trustee deems sufficient.
 
(c)           The ownership of Notes shall be proved by the Note Register.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Note shall bind every future Holder
of the same Note and the Holder of every Note issued upon the registration of
transfer thereof or in exchange therefor or in lieu thereof, in respect of any
action taken, suffered or omitted by the Trustee, the Company in reliance
thereon, whether or not notation of such action is made upon such Note.
 
 
11

--------------------------------------------------------------------------------

 
 
(e)           The Company may, in the circumstances permitted by the Trust
Indenture Act, if applicable, set a record date for purposes of determining the
identity of Holders entitled to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, or to vote on any action authorized or permitted to
be taken by Holders; provided that the Company may not set a record date for,
and the provisions of this clause shall not apply with respect to, the giving or
making of any notice, declaration, request or direction referred to in Section
1.05(f) below.  Unless otherwise specified by the Company, if not set by the
Company prior to the first solicitation of a Holder made by any Person in
respect of any such action, or in the case of any such vote, prior to such vote,
any such record date shall be the later of 20 days prior to the first
solicitation of such consent or vote or the date of the most recent list of
Holders furnished to the Trustee prior to such solicitation or vote.  If any
record date is set pursuant to this clause, the Holders on such record date, and
only such Holders, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date; provided that no such
action shall be effective hereunder unless made, given or taken on or prior to
the applicable Expiration Date by Holders of the requisite principal amount of
Notes, or each affected Holder, as applicable, in each case on such record
date.  Promptly after any record date is set pursuant to this paragraph, the
Company, at its own expense, shall cause notice of such record date, the
proposed action to be taken by Holders and the applicable Expiration Date to be
given to the Trustee in writing and to each Holder in the manner set forth in
Section 11.02.
 
(f)           The Trustee may set any day as a record date for the purpose of
determining the Holders entitled to join in the giving or making of (1) any
Notice of Default, (2) any declaration of acceleration referred to in Section
6.02, (3) any direction referred to in Section 6.05 or (4) any request to
institute proceedings referred to in Section 6.08 and shall incur no liability
whatsoever for the setting of such record date.  If any record date is set
pursuant to this clause, the Holders on such record date, and no other Holders,
shall be entitled to join in such notice, declaration, request or direction,
whether or not such Holders remain Holders after such record date; provided that
no such action shall be effective hereunder unless made, given or taken on or
prior to the applicable Expiration Date by Holders of the requisite principal
amount of Notes or each affected Holder, as applicable, in each case on such
record date.  Promptly after any record date is set pursuant to this paragraph,
the Trustee, at the Company’s expense, shall cause notice of such record date,
the proposed action by Holders and the applicable Expiration Date to be given to
the Company and to each Holder in the manner set forth in Section 11.02.
 
(g)           Without limiting the foregoing, a Holder entitled to take any
action hereunder with regard to any particular Note may do so with regard to all
or any part of the principal amount of such Note or by one or more duly
appointed agents, each of which may do so pursuant to such appointment with
regard to all or any part of such principal amount.  Any notice given or action
taken by a Holder or its agents with regard to different parts of such principal
amount pursuant to this paragraph shall have the same effect as if given or
taken by separate Holders of each such different part.
 
(h)           Without limiting the generality of the foregoing, a Holder,
including a Depositary that is the Holder of a Global Note, may make, give or
take, by a proxy or proxies duly appointed in writing, any request, demand,
authorization, direction, notice, consent, waiver or other action provided in
this Indenture to be made, given or taken by Holders, and a Depositary, that is
the Holder of a Global Note may provide its proxy or proxies to the beneficial
owners of interests in any such Global Note through such Depositary’s standing
instructions and customary practices.
 
(i)           The Company may fix a record date for the purpose of determining
the Persons who are beneficial owners of interests in any Global Note held by a
Depositary entitled under the procedures of such Depositary, if any, to make,
give or take, by a proxy or proxies duly appointed in writing, any request,
demand, authorization, direction, notice, consent, waiver or other action
provided in this Indenture to be made, given or taken by Holders; provided that
if such a record date is fixed, only the Holders on such record date or their
duly appointed proxy or proxies shall be entitled to make, give or take such
request, demand, authorization, direction, notice, consent, waiver or other
action, whether or not such Holders remain Holders after such record date.  No
such request, demand, authorization, direction, notice, consent, waiver or other
action shall be effective hereunder unless made, given or taken on or prior to
the applicable Expiration Date.
 
 
12

--------------------------------------------------------------------------------

 
 
(j)           With respect to any record date set pursuant to this Section 1.05,
the party hereto that sets such record date may designate any day as the
“Expiration Date” and from time to time may change the Expiration Date to any
earlier or later day; provided that no such change shall be effective unless
notice of the proposed new Expiration Date is given to the other party hereto in
writing, and to each Holder of Notes in the manner set forth in Section 11.02 or
in a press release, on or prior to the existing Expiration Date.  If an
Expiration Date is not designated with respect to any record date set pursuant
to this Section 1.05, the party hereto which set such record date shall be
deemed to have initially designated the 120th day after such record date as the
Expiration Date with respect thereto, subject to its right to change the
Expiration Date as provided in this clause.
 
ARTICLE II
 
ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES
 
Section 2.01.                           Designation and Amount.  The Notes shall
be designated as the “4.50% Senior Convertible Notes due 2019.”  The aggregate
principal amount of Notes that may be authenticated and delivered under this
Indenture is initially limited to $46,000,000 subject to Section 2.07 and except
for Notes authenticated and delivered upon registration or transfer of, or in
exchange for, or in lieu of other Notes pursuant to Section 2.06, Section 2.04,
Section 9.02 and Section 10.01 hereof.
 
Section 2.02.                           Form of Notes.  The Notes and the
Trustee’s certificate of authentication to be borne by such Notes shall be
substantially in the form set forth in Exhibit A hereto.
 
Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required by the Depositary, as may be required to comply with any law or with
any rule or regulation made pursuant thereto or with any rule or regulation of
any securities exchange or automated quotation system on which the Notes may be
listed or designated for issuance, or to conform to usage or to indicate any
special limitations or restrictions to which any particular Notes are subject.
 
A Global Note shall represent such principal amount of the Outstanding Notes as
shall be specified therein and shall provide that it shall represent the
aggregate principal amount of Outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of Outstanding Notes represented
thereby may from time to time be increased or reduced to reflect repurchases,
conversions, transfers or exchanges permitted hereby.  Any endorsement of a
Global Note to reflect the amount of any increase or decrease in the amount of
Outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in such manner and upon instructions
given by the Holder of such Notes in accordance with this Indenture.  Payment of
principal and accrued and unpaid interest on a Global Note shall be made to the
Holder of such Note on the date of payment, unless a Record Date or other means
of determining Holders eligible to receive payment is provided for herein.
 
 
13

--------------------------------------------------------------------------------

 
 
The terms and provisions contained in the form of Note attached as Exhibit A
hereto are incorporated herein and shall constitute, and are hereby expressly
made, a part of this Indenture and to the extent applicable, the Company and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby.  However, to the extent any
provision of any note conflicts with the express provisions of this indenture,
the provisions of this Indenture shall govern and be controlling.
 
Section 2.03.                           Date and Denomination of Notes; Payments
of Interest.  The Notes shall be issuable in registered form without coupons in
denominations of $1,000 principal amount and integral multiples thereof.  Each
Note shall be dated the date of its authentication and shall bear interest from
the date specified on the face of the form of Note attached as Exhibit A
hereto.  Interest on the Notes shall be computed on the basis of a 360-day year
comprised of twelve 30-day months.  If a Interest Payment Date is not a Business
Day, payment will be made on the next succeeding business day, and no additional
interest will accrue thereon.
 
The Person in whose name any Note is registered on the Note Register at the
Close of Business on any Record Date with respect to any Interest Payment Date
shall be entitled to receive the accrued and unpaid interest payable on such
Interest Payment Date.  Interest shall be payable at the office of the Company
maintained by the Company for such purposes in the Borough of Manhattan, City of
New York, which shall initially be an office or agency of the Trustee.  The
Company shall pay interest (i) on any Notes in certificated form by check mailed
to the address of the Person entitled thereto as it appears in the Note Register
(or upon written application by such Person to the Note Registrar not later than
the relevant Record Date, by wire transfer in immediately available funds to
such Person’s account within the United States, if such Person is entitled to
interest on an aggregate principal in excess of $2,000,000) or (ii) on any
Global Note by wire transfer of immediately available funds to the account of
the Depositary or its nominee.  The term “Record Date” with respect to any
Interest Payment Date shall mean the May 1 or November 1 preceding the
applicable May 15 or November 15 Interest Payment Date, respectively.
 
Section 2.04.                           Mutilated, Destroyed, Lost, and Stolen
Notes.
 
If any mutilated Note is surrendered to the Trustee or the Company, together
with such security or indemnity as may be required by the Company or the Trustee
to save each of them or any agent of either of them harmless, the Company shall
execute and the Trustee shall authenticate and deliver in exchange therefore a
new Note of the same principal amount, containing identical terms and provisions
and bearing a number not contemporaneously outstanding.
 
If there shall be delivered to the Company and to the Trustee (i) evidence to
their satisfaction of the destruction, loss or theft of any Note, and (ii) such
security or indemnity as may be required by them to save each of them and any
agent of either of them harmless, then, in the absence of actual notice to the
Company or the Trustee that such Note has been acquired by a bona fide
purchaser, the Company shall execute and upon its written request the Trustee
shall authenticate and deliver, in lieu of any such destroyed, lost or stolen
Note, a new Note of the same principal amount, containing identical terms and
provisions and bearing a number not contemporaneously outstanding.
 
Notwithstanding the provisions of the previous two paragraphs, in case any such
mutilated, destroyed, lost or stolen Note has become or is about to become due
and payable, the Company in its discretion may, instead of issuing a new Note,
pay such Note.
 
 
14

--------------------------------------------------------------------------------

 
 
Upon the issuance of any new Note under this Section, the Company may require
the payment of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.
 
Every new Note issued pursuant to this Section in lieu of any mutilated,
destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Company, whether or not the mutilated, destroyed,
lost or stolen Note shall be at any time enforceable by anyone, and shall be
entitled to all the benefits of this Indenture equally and proportionately with
any and all other Notes, if any, duly issued hereunder.
 
The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.
 
Registered Notes shall be issuable in denominations of $1,000 and any integral
multiple thereof.
 
Section 2.05.                           Execution, Authentication, Delivery and
Dating.
 
The Notes thereto shall be executed on behalf of the Company by its Chief
Executive Officer, under its corporate seal reproduced thereon, and attested by
its Chief Financial Officer. The signature of any of these officers on the Notes
may be manual or facsimile signatures of the present or any future such
authorized officer and may be imprinted or otherwise reproduced on the Notes.
 
Notes bearing the manual or facsimile signatures of individuals who were at any
time the proper officers of the Company shall bind the Company, notwithstanding
that such individuals or any of them have ceased to hold such offices prior to
the authentication and delivery of such Notes or did not hold such offices at
the date of such Notes.
 
At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes, executed by the Company to the Trustee
for authentication, together with a company order for the authentication and
delivery of such Notes, and the Trustee in accordance with the company order
shall authenticate and deliver such Notes. In authenticating such Securities,
the Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Opinion of Counsel stating:
 
 (a) that the form or forms and terms of such Notes have been duly authorized by
the Company and established in conformity with the provisions of this Indenture;
and
 
(b) that such Notes when authenticated and delivered by the Trustee or its
authenticating agent and issued by the Company in the manner and subject to any
reasonable conditions specified in such Opinion of Counsel, will constitute
legal, valid and binding obligations of the Company, enforceable in accordance
with their terms, subject to customary exceptions.
 
Section 2.06.                           Exchange and Registration of Transfer of
Notes; Restrictions on Transfer; Depositary.
 
(a)           Every Note (and all securities issued in exchange therefor or in
substitution thereof) that bears, or is required under this Section 2.06 to
bear, the Restricted Note Legend (together with any Common Stock issued upon
conversion of the Notes that bears, or is required under this Section 2.06 to
bear, the Restricted Common Stock Legend, collectively, the “Restricted Notes”)
shall be subject to the restrictions on transfer set forth in this Section 2.06
(including those set forth in the Restricted Note Legend and the Restricted
Common Stock Legend, as applicable), unless such restrictions on transfer shall
be waived by written consent of the Company following receipt of legal advice,
satisfactory to the Company in its sole discretion, supporting the
permissibility of the waiver of such transfer restrictions, and the Holder of
each such Note or shareholder of such Common Stock, as applicable, by such
Holder’s or shareholder’s acceptance thereof, agrees to be bound by all such
restrictions on transfer. As used in this Section 2.06, the term “transfer”
means any sale, pledge, loan, transfer or other disposition whatsoever of any
Restricted Note or any interest therein.
 
 
15

--------------------------------------------------------------------------------

 
 
(b)           Until the date that is one year after the last date of the
original issuance of the Notes or such later date, if any, as may be required by
applicable laws (such applicable date, the “Resale Restriction Termination
Date”):  (i) each certificate evidencing a Note shall bear the Restricted Note
Legend and (ii) each certificate evidencing shares of Common Stock issued upon
conversion of the Notes shall bear the Restricted Common Stock Legend; unless
such Restricted Note has been sold pursuant to a registration statement that has
been declared effective under the Securities Act (and which continues to be
effective at the time of such transfer) or sold pursuant to Rule 144, or unless
otherwise agreed by the Company in writing as set forth above, with written
notice thereof to the Trustee.
 
(c)           In connection with any transfer of the Notes prior to the Resale
Restriction Termination Date, the holder must complete and deliver the Form of
Assignment and Transfer attached hereto as Exhibit D, with the appropriate box
checked, to the Trustee (or any successor Trustee, as applicable).
 
(d)           Any Notes that are Outstanding following the Resale Restriction
Termination Date and any Notes as to which the conditions for the removal of the
Restricted Note Legend set forth thereon have been satisfied may, upon surrender
of such Notes to the Note Registrar for exchange in accordance with the
provisions of this Section 2.06, be exchanged for a new Note or Notes, of like
tenor and aggregate principal amount, which shall not bear the Restricted Note
Legend. If such Note surrendered for exchange is represented by a Global Note
bearing the Restricted Note Legend (the “Restricted Global Note”), then the
principal amount of the Restricted Global Note shall be reduced by the
appropriate principal amount and the principal amount of the Global Note without
a Restricted Note Legend (the “Unrestricted Global Note”) shall be increased by
an equal principal amount.  If the Unrestricted Global Note is not then
Outstanding, the Company shall promptly execute and the Trustee shall
authenticate and deliver the Unrestricted Global Note to the Depositary.
 
(e)           The Trustee shall have no obligation or duty to monitor, determine
or inquire as to compliance with any restrictions on transfer imposed under this
instrument or under applicable law with respect to any transfer of any interest
in any Note other than to require delivery of such certificates and other
documentation or evidence as are expressly required by the terms of this
instrument, and to examine the same to determine substantial compliance as to
form with the express requirements hereof.
 
(f)           So long as the Notes are eligible for book-entry settlement with
the Depositary, unless otherwise required by law, all Notes shall be represented
by one or more Notes in global form (each, a “Global Note”) registered in the
name of the Depositary or the nominee of the Depositary.  The transfer and
exchange of beneficial interests in a Global Note, which does not involve the
issuance of a definitive Note, shall be effected through the Depositary (but not
the Trustee or the Custodian) in accordance with this Indenture (including the
restrictions on transfer set forth herein) and the procedures of the Depositary
therefor.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 2.07.                           Additional Notes; Repurchases.  The
Company may, without the consent of the Holders and notwithstanding
Section 2.01, increase the principal amount of the Notes by issuing additional
Notes (“Additional Notes”) in the future in an unlimited aggregate principal
amount on the same terms and conditions, except for any differences in the issue
price and interest accrued prior to the issue date of the Additional Notes and,
at the option of the Company, the first payment of interest following the issue
date of such Additional Notes; provided that such differences do not cause the
Additional Notes to constitute a different class of securities than the Notes
for U.S. federal income tax purposes; provided further, that the Additional
Notes have the same CUSIP number as the Initial Notes; and provided further,
however, that the Additional Notes may have a different CUSIP number on a
temporary basis if necessary to comply with applicable U.S. securities
laws.  The Notes and any Additional Notes shall rank equally and ratably and
shall be treated as a single class for all purposes under this Indenture
including, without limitation, for purposes of any waivers, supplements or
amendments to this Indenture requiring the approval of Holders of the Notes and
any offers to purchase the Notes. Any Additional Notes will be issued pursuant
to a supplement to this Indenture.  All provisions of this Indenture shall be
construed and interpreted to permit the issuance of such Additional Notes and to
allow such Additional Notes to become fungible and interchangeable with the
Initial Notes issued under the Indenture.  No Additional Notes may be issued if
an Event of Default has occurred with respect to the Notes and is continuing.
 
Section 2.08.                           No Sinking Fund.  No sinking fund is
provided for the Notes and the notes will not be subject to defeasance.
 
Section 2.09.                           Ranking.  The Notes constitute a senior
general unsecured obligation of the Company, ranking equally in right of payment
with all of the existing and future senior indebtedness of the Company and
ranking senior in right of payment to any future indebtedness of the Company
that is expressly made subordinate to the Notes by the terms of such
indebtedness.
 
ARTICLE III
 
REDEMPTION
 
Section 3.01.                           No Right to Redeem.  The Notes shall not
be redeemable before the Maturity Date at the option of the Company.
 
ARTICLE IV
 
SATISFACTION AND DISCHARGE
 
Section 4.01.                           Satisfaction and Discharge.
 
When (a) the Company delivers to the Registrar all outstanding Notes (other than
Notes replaced pursuant to Section 2.07) for cancellation or (b) all outstanding
Notes have become due and payable, and the Company irrevocably deposits with the
Trustee or delivers to the Holders, as applicable, cash and/or shares of Common
Stock or Reference Property (in the case of shares of Common Stock or Reference
Property, as the case may be, solely to satisfy outstanding conversions, if
applicable) sufficient to pay all amounts due and owing on all outstanding Notes
(other than Notes replaced pursuant to Section 2.07), whether at the Maturity
Date, on a Fundamental Change Repurchase Date, upon declaration of acceleration,
upon conversion or otherwise, and if in any case the Company pays all other sums
payable hereunder by the Company with respect to the outstanding Notes, then
this Indenture shall, subject to Section 9.06, cease to be of further effect
with respect to the Notes or any Holders.  The Trustee shall acknowledge
satisfaction and discharge of this Indenture with respect to the Notes on demand
of the Company accompanied by an Officers’ Certificate and an Opinion of
Counsel, each stating that all conditional precedent herein provided for
relating to the satisfaction and discharge in this Indenture have been complied
with, at the cost and expense of the Company.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
PARTICULAR COVENANTS OF THE COMPANY
 
Section 5.01.                           Payment of Principal and Interest.
 
(a)           Interest, if any, on any Registered Note that is payable, and is
punctually paid or duly provided for, on any Interest Payment Date shall be paid
to the Person in whose name that Note (or one or more Predecessor Notes) is
registered at the close of business on the Regular Record Date for such interest
at the office or agency of the Company maintained for such purpose; provided,
however, that each installment of interest, if any, on any Registered Note may
at the Company’s option be paid by (i) mailing a check for such interest,
payable to or upon the written order of the Holder, to the address of such
Person as it appears on the Note Register or (ii) transfer to an account
maintained by the payee located inside the United States.
 
(b)           The Company covenants and agrees for the benefit of the Holders
that it will duly and punctually pay the principal of and interest on and any
Additional Interest payable in respect of the Notes in accordance with the terms
of such Notes and this Indenture.
 
(c)           With respect to a Holder of any certificated notes having a
principal amount of less than $2,000,000, accrued and unpaid interest on such
Holder’s Notes shall be paid on the corresponding Interest Payment Date by
check  mailed to the Holders of those Notes; provided, however, that, with
respect to any Holder of certificated notes with an aggregate principal amount
in excess of $2,000,000, at the application of such Holder in writing to the
Note Registrar not later than the relevant Record Date, accrued and unpaid
interest on such Holder’s Notes shall be paid on the corresponding Interest
Payment Date by wire transfer in immediately available funds to such Holder’s
account in the United States supplied by such Holder from time to time to the
Trustee and Paying Agent (if different from Trustee); provided further that
payment of accrued and unpaid interest made to the Depositary shall be paid by
wire transfer in immediately available funds in accordance with such wire
transfer instructions and other procedures provided by the Depositary from time
to time.
 
(d)           A Holder of any Notes at 5:00 p.m. New York City time, on a Record
Date shall be entitled to receive interest on such Notes on the corresponding
Interest Payment Date.  A Holder of any Notes as of a Record Date that are
converted after 5:00 p.m. New York City time on such Record Date and prior to
the Opening of Business on the corresponding Interest Payment Date shall be
entitled to receive accrued and unpaid interest on the principal amount of such
Notes, notwithstanding the conversion of such Notes prior to such Interest
Payment Date.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding anything to the contrary in the Indenture, the
Company may pay accrued and unpaid interest (including Additional Interest, if
any) to a Person other than the Holder of record on the Record Date immediately
prior to the Maturity Date.  On the Maturity Date, the Company shall pay accrued
and unpaid interest only to the Person to whom the Company pays the principal
amount of the Notes.
 
Section 5.02.                           Maintenance of Office or Agency for
Conversion Agent.  If at any time the Conversion Agent is not the Trustee or an
office or agency designated or appointed by the Trustee, the Company will give
prompt written notice to the Trustee of the location of such Conversion
Agent.  If at any time the Company shall fail to maintain an office or agency
for the Conversion Agent, presentations, surrenders, notices and demands related
to conversions of Notes may be made or served at the Corporate Trust Office or
the office or agency of the Trustee in the Borough of Manhattan, the City of New
York.
 
Section 5.03.                           Reports by Company; 144A Information.
 
(a)           For so long as the Notes are outstanding, the Company shall file
with the SEC the Company’s annual and quarterly reports, information, documents
and other reports (or copies of such portions of any of the foregoing as the SEC
may by rules and regulations prescribe) which the Company is required to file
with the SEC pursuant to Section 13 or 15(d) of the Exchange Act and will file
such annual and quarterly reports, information, documents and other reports (or
copies of such portions of any of the foregoing as the SEC may by rules and
regulations prescribe) with the Trustee, and make such information available
through the mail or on the Company’s website, within 15 days of the date on
which it would be required to file the same with the SEC (giving effect to any
grace period provided by Rule 12b-25 under the Exchange Act).  Delivery of such
reports, information and documents to the Trustee is for informational purposes
only and the Trustee’s receipt of such shall not constitute actual or
constructive notice or knowledge of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its covenants hereunder (as to which the Trustee is
entitled to rely conclusively on Officers’ Certificates).  Any such report,
information or document that the Company files with the SEC through the SEC’s
EDGAR database shall be deemed delivered to the Trustee for purposes of this
Section 5.03(a) at the time of such filing through the EDGAR database; provided
however, that the Trustee shall have no obligation whatsoever to determine if
such filing has taken place. Notwithstanding anything to the contrary in this
Section 5.03, the Company, to the extent permitted under the Trust Indenture
Act, shall not be required to deliver to the Trustee or the Holders any material
for which the Company has sought and received confidential treatment by the
Commission.
 
(b)           The Company covenants and agrees that it shall, at any time it is
not subject to Section 13 or 15(d) of the Exchange Act, we will, so long as any
Notes or any shares of Common Stock issuable upon conversion thereof will, at
such time, constitute Restricted Notes, make available to the Trustee and will,
upon written request, provide to any Holder or beneficial owner of Notes or any
shares of Common Stock issuable upon conversion of such Notes the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act to
facilitate the resale of such Notes or shares of Common Stock pursuant to Rule
144A under the Securities Act.
 
(c)           If, at any time during the six-month period beginning on, and
including, the date that is six months after the last date of original issuance
of the Notes (including the last date of original issuance of additional Notes
pursuant to the exercise of the Initial Purchaser’s overallotment option
pursuant to the Purchase Agreement), the Company fails to timely file any
document or report that it is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act, as applicable (after giving effect to
all applicable grace periods thereunder and other than reports on Form 8-K), the
Company shall pay additional interest on the Notes (“Additional
Interest”).  Such Additional Interest shall accrue on the Notes at the rate of
0.50% per annum of the principal amount of the Notes outstanding for each day
during such period for which the Company’s failure to file has occurred and is
continuing or for which such restrictions on transfer are applicable (ending on
the Free Trade Date).
 
 
19

--------------------------------------------------------------------------------

 
 
(d)           If, and for so long as, the Restrictive Notes Legend has not been
removed from the Notes, the Notes are assigned a restricted CUSIP number or the
Notes are not otherwise Freely Tradable by Holders other than the Company’s
Affiliates (without restrictions pursuant to U.S. securities law or the terms of
this Indenture or the Notes) as of the 375th day after the last date of original
issuance of the Notes (including the last date of original issuance of
additional Notes pursuant to the exercise of the Initial Purchaser’s
overallotment option pursuant to the Purchase Agreement), the Company shall pay
Additional Interest on the Notes.  Such Additional Interest will accrue on the
Notes at the rate of 0.50% per annum of the principal amount of Notes
outstanding until the Restrictive Notes Legend has been removed in accordance
with Section 2.13, the Notes are assigned an unrestricted CUSIP number and the
Notes are Freely Tradable by Holders other than the Company’s Affiliates
(without restrictions pursuant to U.S. securities law or the terms of this
Indenture or the Notes).
 
(e)           Additional Interest will be payable in arrears on each Interest
Payment Date following accrual in the same manner as regular interest on the
Notes.
 
(f)           The obligation of the Company to pay Additional Interest pursuant
to Section 5.03(c) or Section 5.03(d) is separate and distinct from, and in
addition to, the obligation of the Company to pay Additional Interest under
Section 6.01; provided that, in no event will the rate of any Additional
Interest payable under this Section 5.03, when taken together with that of
Additional Interest payable as described in Section 6.01, exceed a total rate of
0.50% per annum.
 
(g)           If Additional Interest is payable by the Company pursuant to
Section 5.03(c) or Section 5.03(d), the Company shall deliver to the Trustee an
Officers’ Certificate to that effect stating (i) the amount of such Additional
Interest that is payable and (ii) the date on which such Additional Interest is
payable.  Unless and until a Responsible Officer of the Trustee receives at the
Corporate Trust Office such a certificate, the Trustee may assume without
inquiry that no such Additional Interest is payable.  If the Company has paid
Additional Interest directly to the Persons entitled to it, the Company shall
deliver to the Trustee an Officers’ Certificate setting forth the particulars of
such payment.  The Trustee shall not at any time be under any duty or
responsibility to any Holders or persons to determine whether any Additional
Interest is payable and the amount thereof.
 
(h)           If the Company is required to pay Additional Interest pursuant to
this Section 5.03 the Company may elect to designate an effective shelf
registration statement for the resale of the Notes.  For each day on which such
shelf registration statement remains effective and usable by Holders for the
resale of the Notes, notwithstanding Section 5.03(c) or Section 5.03(d),
Additional Interest will not accrue under Section 5.03(c) or
Section 5.03(d).  Any such registration will be effected on terms customary for
the resale of convertible notes generally offered in reliance upon Rule 144A
under the Securities Act.
 
Section 5.04.                           Portfolio Interest Exemption.  The
Company agrees that payments of interest on a Note will be eligible for the
“portfolio interest” exemption from U.S. federal withholding tax under Sections
871(h) and 881(c) of the U.S. Internal Revenue Code of 1986, as amended,
provided that the beneficial owner of such Note provides the appropriate IRS
Form W-8, and that the beneficial owner is not a 10-percent shareholder of the
Company, a controlled foreign corporation to which the Company is related, or a
bank extending credit to the Company in the ordinary course of its trade or
business.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
DEFAULTS AND REMEDIES
 
Section 6.01.                           Events of Default; Notice of
Default.  The following events shall be Events of Default with respect to the
Notes:
 
(a)           failure by the Company to pay any interest (including Additional
Interest, if any) on the Notes when due and such failure continues for a period
of 30 calendar days;
 
(b)           failure by the Company to pay principal of the Notes when due at
the Maturity Date, or failure by the Company to pay the repurchase price
payable, in respect of any Notes when due;
 
(c)           failure by the Company to deliver shares of Common Stock upon the
conversion of any Notes and such failure continues for five calendar days
following the scheduled settlement date for such conversion;
 
(d)           failure by the Company for a period of five calendar days to issue
a Fundamental Change Company Notice in accordance with Section 10.01 when due;
 
(e)           failure by the Company to perform or observe any other term
covenant or agreement in the Notes or this Indenture for a period of 60 calendar
days after written notice of such failure is given to us by the Trustee or to us
and the Trustee by the Holders of at least 25% in aggregate principal amount of
the Notes then Outstanding;
 
(f)           failure by the Company to pay when due (whether at stated maturity
or otherwise) or a default that results in the acceleration of maturity, of any
indebtedness for borrowed money of the Company or any of its Significant
Subsidiaries, other than indebtedness that is non-recourse to the Company or
indebtedness in an aggregate amount not in excess of $10,000,000 (or its foreign
currency equivalent), unless such indebtedness is discharged, or such
acceleration is rescinded, stayed or annulled, within a period of 30 calendar
days after written notice of such failure is given to the Company by the Trustee
or to the Company and the Trustee by the Holders of at least 25% in aggregate
principal amount of the Notes then Outstanding; and
 
(g)           the Company or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:
 
 
(A)
commences a voluntary case,

 
 
(B)
consents to the entry of an order for relief against it in an involuntary case,

 
 
(C)
consents to the appointment of a Custodian of it or for all or substantially all
of its property, or

 
 
21

--------------------------------------------------------------------------------

 
 
 
(D)
makes a general assignment for the benefit of its creditors; or

 
 
(h)
a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:

 
 
(A)
is for relief against the Company or any Significant Subsidiary in an
involuntary case,

 
 
(B)
appoints a Custodian of the Company or any Significant Subsidiary or for all or
substantially all of either of its property, or

 
 
(C)
orders the liquidation of the Company or any Significant Subsidiary, and the
order or decree remains unstayed and in effect for 90 days; or

 
As used in this Section 6.01, the term “Bankruptcy Law” means Title 11, U.S.
Code or any similar Federal or state law for the relief of debtors and the term
“Custodian” means any receiver, trustee, assignee, liquidator or other similar
official under any Bankruptcy Law.
 
The Company shall be required to notify the Trustee within five (5) Business
Days of it becoming aware of the occurrence of any default under the Indenture
with respect to the Notes.  The Trustee shall then be required within ninety
(90) Calendar Days of becoming aware of the occurrence of any default to give to
the Registered Holders of the Notes notice of all uncured defaults known to it;
provided, however, that the Trustee may withhold notice to the Holders of the
Notes of any default, except defaults in payment of principal or interest
(including Additional Interest, if any) on, or a failure to deliver the
consideration upon conversion of, the notes, if the Trustee, in good faith,
determines that the withholding of such notice is in the interests of the
Holders.  The Company shall be further required to deliver to the Trustee, on or
before a date not more than one-hundred twenty (120) Calendar Days after the end
of each Fiscal Year, a written statement as to compliance with the Indenture,
including whether any default has occurred.
 
Section 6.02.                           Acceleration; Additional Interest.
 
(a)           If an Event of Default discussed in clauses (a) through (f) of
Section 6.01 with respect to Notes at the time Outstanding occurs and is
continuing, or the Company fails to deliver the consideration due upon
conversion of the Notes, then and in every such case the Trustee or the Holders
of not less than 25% in principal amount of the Outstanding Notes may declare
the principal of all the Outstanding Notes and any accrued and unpaid cash
interest through the date of such declaration to be due and payable immediately,
by a notice in writing to the Company (and to the Trustee if given by the
Holders), and upon any such declaration such principal or specified portion
thereof shall become immediately due and payable.
 
At any time after such a declaration of acceleration with respect to Notes has
been made and before a judgment or decree for payment of the money due has been
obtained by the Trustee and the Trustee, may rescind and annul such declaration
and its consequences if: 
 
(i)           the Company has paid or deposited with the Trustee a sum
sufficient to pay in the currency, currency unit or composite currency in which
the Notes are payable:
 
(A)           all overdue installments of interest on and any Additional
Interest payable in respect of all Outstanding Notes;
 
 
22

--------------------------------------------------------------------------------

 
 
(B)           the principal of any Outstanding Notes which have become due
otherwise than by such declaration of acceleration and interest thereon at the
rate or rates borne by or provided for in such Notes;
 
(C)           to the extent that payment of such interest is lawful, interest
upon overdue installments of interest and any Additional Interest at the rate or
rates borne by or provided for in such Notes; and
 
(D)           all sums paid or advanced by the Trustee hereunder and the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel; and
 
(ii)           all Events of Default with respect to Notes, other than the
nonpayment of the principal of or interest, if any, on Notes which have become
due solely by such declaration of acceleration, have been cured or waived as
provided in Section 6.03.
 
No such rescission shall affect any subsequent default or impair any right
consequent thereon.
 
If an Event of Default described in clause (g) or (h) of Section 6.02 occurs and
is continuing, then the principal of all the Outstanding Notes and any accrued
interest through the occurrence of such Event of  default, shall become due and
payable immediately, without any declaration or other act by the Trustee or any
other Holder
 
(b)           For the avoidance of doubt, this Section 6.02 will not affect the
rights of Holders of Notes in the event of the occurrence of any other Event of
Default.
 
Section 6.03.                           Waiver of Past Defaults.
 
The Holders of not less than a majority in principal amount of the Notes
Outstanding may, on behalf of the Holders of all the Notes, consent to the
waiver of any past default or Event of Default under the Indenture and its
consequences, except:
 
 
i.
failure by the Company to pay principal of or interest (including Additional
Interest, if any) on the Notes when due;

 
 
ii.
failure by the Company to deliver shares of Common Stock upon the conversion of
any Notes;

 
 
iii.
failure by the Company to pay the Fundamental Change Repurchase Price on the
Fundamental Change Repurchase Date in connection with a Holder of Notes
exercising its repurchase rights in accordance with the Indenture; or

 
 
iv.
failure of the Company to comply with a covenant or provision of the Indenture
which under Article VII cannot be modified or amended without the consent of the
Holder of each Outstanding Note  affected.

 
 
23

--------------------------------------------------------------------------------

 
 
Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture and the Notes; but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
thereon.
 
Section 6.04.                           Collection of Indebtedness and Suits for
Enforcement by Trustee.
 
The Company covenants that if:
 
(1) default is made in the payment of any installment of interest on any Note
when such interest becomes due and payable and such default continues for a
period of 30 days, or
 
(2) default is made in the payment of the principal of any Note at its Maturity
Date, then the Company will, upon demand of the Trustee, pay to the Trustee, for
the benefit of the Holders of such Notes, the whole amount then due and payable
on such Notes for principal and interest, with interest upon any overdue
principal and, to the extent that payment of such interest shall be legally
enforceable, upon any overdue installments of interest at the rate or rates
borne by or provided for in such Notes, and, in addition thereto, such further
amount as shall be sufficient to cover the costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.
 
If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, and may
prosecute such proceeding to judgment or final decree, and may enforce the same
against the Company or any other obligor upon such Notes and collect the moneys
adjudged or decreed to be payable in the manner provided by law out of the
property of the Company or any other obligor upon such Notes , wherever
situated.
 
If an Event of Default with respect to Notes occurs and is continuing, the
Trustee may in its discretion proceed to protect and enforce its rights and the
rights of the Holders of Notes by such appropriate judicial proceedings as the
Trustee shall deem most effectual to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy.
 
Section 6.05.                           Trustee May File Proofs of Claim.
 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the Notes
or the property of the Company or of such other obligor or their creditors, the
Trustee (irrespective of whether the principal of the Notes shall then be due
and payable as therein expressed or by declaration or otherwise and irrespective
of whether the Trustee shall have made any demand on the Company for the payment
of overdue principal or interest) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(i)           to file and prove a claim for the whole amount, or such lesser
amount as may be provided for in the Notes, of principal and interest owing and
unpaid in respect of the Notes and to file such other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel) and of the Holders allowed in such
judicial proceeding, and
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)           to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator (or other similar
official) in any such judicial proceeding is hereby authorized by each Holder of
Notes to make such payments to the Trustee, and in the event that the Trustee
shall consent, in writing, to the making of such payments directly to the
Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee and any
predecessor Trustee, their agents and counsel, and any other amounts due the
Trustee or any predecessor Trustee under Section 12.06.
 
Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder of a Note any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder of a Note in any such proceeding.
 
Section 6.06.                           Trustee May Enforce Claims Without
Possession of Notes.
 
All rights of action and claims under this Indenture or any of the Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Notes or the production thereof in any proceeding relating thereto, and any such
proceeding instituted by the Trustee shall be brought in its own name as trustee
of an express trust, and any recovery of judgment shall, after provision for the
payment of the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel, be for the ratable benefit of the Holders
of the Notes in respect of which such judgment has been recovered.
 
Section 6.07.                           Application of Money Collected.
 
Any money collected by the Trustee pursuant to this Article shall be applied in
the following order, at the date or dates fixed by the Trustee and, in case of
the distribution of such money on account of principal or any interest, upon
presentation of the Notes, and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:
 
FIRST:  To the payment of all amounts due the Trustee and any predecessor
Trustee under Section 12.06,
 
SECOND:  To the payment of the amounts then due and unpaid upon the Notes for
principal and interest payable, in respect of which or for the benefit of which
such money has been collected, ratably, without preference or priority of any
kind, according to the aggregate amounts due and payable on such Notes for
principal and interest and Additional Interest, and
 
THIRD:  To the payment of the remainder, if any, to the Company.
 
Section 6.08.                           Limitation on Suits.
 
No Holder of any Note shall have any right to institute any proceeding, judicial
or otherwise, with respect to this Indenture, or for the appointment of a
receiver or trustee, or for any other remedy hereunder, unless:
 
(1) such Holder has previously given written notice to the Trustee of a
continuing Event of Default with respect to the Notes;
 
 
25

--------------------------------------------------------------------------------

 
 
(2) the Holders of not less than 25% in principal amount of the Outstanding
Notes shall have made written request to the Trustee to institute proceedings in
respect of such Event of Default in its own name as Trustee hereunder;
 
(3) such Holder or Holders have offered to the Trustee indemnity satisfactory to
the Trustee against the costs, expenses and liabilities to be incurred in
compliance with such request;
 
(4) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such proceeding; and
 
(5) no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in principal
amount of the Outstanding Notes; it being understood and intended that no one or
more of such Holders shall have any right in any manner whatever by virtue of,
or by availing of, any provision of this Indenture to affect, disturb or
prejudice the rights of any other Holders or to obtain or to seek to obtain
priority or preference over any other Holders.
 
Section 6.09.                           Unconditional Right of Holders to
Receive Principal Interest and Additional Interest.
 
Notwithstanding any other provision in this Indenture, the Holder of any Note
shall have the right which is absolute and unconditional to receive payment of
the principal of and interest on such Note on the respective due dates expressed
in such Note (or, in the case of redemption, on the Redemption Date) and to
convert or exchange such Notes in accordance with Article Nine to institute suit
for the enforcement of any such payment, conversion or exchange and such rights
shall not be impaired without the consent of such Holder.
 
Section 6.10.                           Restoration of Rights and Remedies.
 
If the Trustee or any Holder of a Note has instituted any proceeding to enforce
any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case the Company, the
Trustee and the Holders of Notes shall, subject to any determination in such
proceeding, be restored severally and respectively to their former positions
hereunder and thereafter all rights and remedies of the Trustee and the Holders
shall continue as though no such proceeding has been instituted.
 
Section 6.11.                           Rights and Remedies Cumulative.
 
Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in the second to last paragraph of
Section 2.04, no right or remedy herein conferred upon or reserved to the
Trustee or to the Holders of Notes is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 6.12.                           Delay or Omission Not Waiver.
 
No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Article or by law to
the Trustee or to the Holders may be exercised from time to time, and as often
as may be deemed expedient, by the Trustee or by the Holders of Notes, as the
case may be.
 
Section 6.13.                           Control by Holders of Notes.
 
The Holders of not less than a majority in principal amount of the Outstanding
Notes  shall have the right to direct the time, method and place of conducting
any proceeding for any remedy available to the Trustee or exercising any trust
or power conferred on the Trustee hereunder or under the Notes; provided that
 
(1) such direction shall not be in conflict with any rule of law or with this
Indenture,
 
(2) the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction, and
 
(3) the Trustee need not take any action which might involve it in personal
liability or be unduly prejudicial to the Holders of Notes  not joining therein
(but the Trustee shall have no obligation as to the determination of such undue
prejudice).
 
Section 6.14.                           Waiver of Stay or Extension Laws.
 
The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force, which may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it will not hinder, delay or impede the execution of any
power herein granted to the Trustee, but will suffer and permit the execution of
every such power as though no such law had been enacted.
 
Section 6.15.                           Undertaking for Costs.
 
All parties to this Indenture agree, and each Holder of any Note by his
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit having due regard to the merits and good
faith of the claims or defenses made by such party litigant; but the provisions
of this Section shall not apply to any suit instituted by the Trustee, to any
suit instituted by any Holder, or group of Holders, holding in the aggregate
more than 10% in principal amount of the Outstanding Notes, or to any suit
instituted by any Holder for the enforcement of the payment of the principal of
or interest on or Additional Interest payable with respect to any Note on or
after the respective Stated Maturities expressed in such Note (or in the case of
redemption, on or after the Redemption Date).
 
 
27

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
SUPPLEMENTAL INDENTURES
 
Section 7.01.                           Supplemental Indentures Without Consent
of Holders.  Without the consent of any Holders of the Notes, the Company, when
authorized by or pursuant to a Board Resolution, and the Trustee, at any time
and from time to time, may enter into one or more indentures supplemental to the
Indenture, in form satisfactory to the Trustee, for any of the following
purposes:
 
 
(1)
to provide for conversion rights of Holders and the obligation of the Company in
connection with a Fundamental Change in the event of any Merger Event;

 
 
(2)
to secure the Notes;

 
 
(3)
to provide for the assumption of the Company’s obligations to Holders in the
event of a merger or consolidation, or sale, conveyance, transfer or lease of
the Company’s property and assets substantially as an entirety;

 
 
(4)
to surrender any right or power conferred upon the Company;

 
 
(5)
to add to the covenants of the Company for the benefit of the Holders;

 
 
(6)
to cure any ambiguity or correct or supplement any inconsistent or otherwise
defective provision contained in this Indenture;

 
 
(7)
conform the provisions of this Indenture to the “Description of the Notes”
section contained in the Private Placement Memorandum for the Notes, dated May
28, 2014, as amended on May 29, 2014, as supplemented by the pricing term sheet
dated May 29, 2014;

 
 
(8)
to increase the Conversion Rate;

 
 
(9)
to add guarantees of obligations under the Notes; and

 
 
(10)
provide for a successor Trustee.

 
Section 7.02.                           Supplemental Indentures with Consent of
Holders.
 
With the consent of the Holders of not less than a majority in principal amount
of all Outstanding Notes affected by such supplemental indenture, by Act of said
Holders delivered to the Company and the Trustee, the Company, when authorized
by or pursuant to a Board Resolution, and the Trustee may enter into an
indenture or indentures supplemental hereto for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Indenture or of modifying in any manner the rights of the Holders of Notes
under this Indenture; provided, however, that no such supplemental indenture
shall, without the consent of the Holder of each Outstanding Note affected
thereby:
 
 
28

--------------------------------------------------------------------------------

 
 
(a)           change the stated maturity of the principal of or any installment
of principal of or interest on, any Note; or reduce the principal amount thereof
or the rate or amount of interest thereon or any Additional Interest payable in
respect thereof upon the redemption thereof, or change any obligation of the
Company to pay Additional Interest pursuant to Section 5.03 (except as
contemplated by Section 8.01 and permitted by Section 7.01(a)(3), or adversely
affect any right of repayment at the option of the Holder of any Note, or change
any Place of Payment where, or the currency or currencies, currency unit or
units or composite currency or currencies in which, the principal of any Note or
any Additional Interest payable in respect thereof or the interest thereon is
payable, or impair the right to institute suit for the enforcement of any such
payment on or after the stated maturity thereof;
 
(b)           reduce the percentage in principal amount of the Outstanding
Notes, the consent of whose Holders is required for any such supplemental
indenture, or the consent of whose Holders is required for any waiver (or
compliance with certain provisions of this Indenture or certain defaults
hereunder and their consequences) provided for in this Indenture;
 
(c)           modify any of the provisions of Section 7.01 or this Section 7.02
or Section 6.03, except to increase the required percentage to effect such
action or to provide that certain other provisions of this Indenture cannot be
modified or waived without the consent of the Holder of each Outstanding Note
affected thereby;
 
(d)           make any change that adversely affects the rights to convert any
Note as provided in Article IX or decrease the Conversion Rate or increase the
Conversion Price of any such Note;
 
(e)           the obligation of the Company to maintain an office in New York
City; or
 
(f)           change the Company’s obligation to repurchase any Notes upon a
Fundamental Change in a manner adverse to the Holders after the occurrence of a
Fundamental Change.
 
Section 7.03.                           Reserved.
 
Section 7.04.                           Modification and Amendment with Consent
of Holders.
 
No supplemental indenture shall, without the consent of the Holder of each
Outstanding Note affected thereby:
 
(a)           make any change that affects the right of any Holder to convert
Notes into shares of the Company’s Common Stock or reduce the number of shares
of Common Stock receivable upon conversion pursuant to the terms of the
Indenture;
 
(b)           change the Company’s obligation to repurchase any Notes upon a
Fundamental Change in a manner adverse to the Holders after the occurrence of a
Fundamental Change.
 
Section 7.05.                           Execution of Supplemental Indentures.
 
In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modification thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive, and shall
be fully protected in relying upon, an Officers’ Certificate and Opinion of
Counsel stating that the execution of such supplemental indenture is authorized
or permitted by this Indenture and that all conditions precedent to the
execution of such supplemental indenture have been complied with and that such
supplemental indenture will be a valid and binding obligation of the Company
enforceable upon the Company in accordance with its terms. The Trustee may, but
shall not be obligated to, enter into any such supplemental indenture which
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 7.06.                           Effect of Supplemental Indentures.  Upon
the execution of any supplemental indenture under this Article, the Indenture
shall be modified in accordance therewith, and such supplemental indenture shall
form a part of the Indenture for all purposes; and every Holder of Notes
theretofore or thereafter authenticated and delivered hereunder.
 
Section 7.07.                           Conformity with the Trust Indenture Act.
 
Every supplemental indenture executed pursuant to this Article shall conform to
the requirements of the Trust Indenture Act as then in effect.
 
Section 7.08.                           Reference in Notes to Supplemental
Indentures.
 
Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article may, and shall if required by the Trustee,
bear a notation in form approved by the Trustee as to any matter provided for in
such supplemental indenture. If the Company shall so determine, new Notes so
modified as to conform, in the opinion of the Trustee and the Company, to any
such supplemental indenture may be prepared and executed by the Company and
authenticated and delivered by the Trustee in exchange for Outstanding Notes .
 
Section 7.09.                           Notice of Supplemental Indentures.
 
Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provision of Section 7.02, the Company shall give
notice thereof to the Holders of each Outstanding Note affected setting forth in
general terms the substance of such supplemental indenture.
 
ARTICLE VIII
 
CONSOLIDATION, MERGER, SALE, LEASE OR CONVEYANCE
 
Section 8.01.                           Consolidation, Merger and Sale of
Assets.
 
The Company will not, in a single transaction or a series of related
transactions, consolidate with or merge with or into any other Person, or sell,
convey, transfer or lease its property and assets substantially as an entirety
to another Person, unless:
 
 
(1)
either (a) the Company shall be the continuing corporation or (b) the resulting,
surviving or transferee Person (if other than the Company) shall be a
corporation or limited liability company organized and existing under the laws
of the United States of America, any State thereof or the District of Columbia,
provided that any stock into which the Notes will be convertible will be the
stock of an entity that is a corporation for U.S. federal income tax purposes
(the “Successor Company”), and such Successor Company shall expressly assume, by
an indenture supplemental to the Indenture in a form reasonably satisfactory to
the Trustee, executed and delivered to the Trustee, and a supplemental
agreement, all the obligations of the Company under the Notes and the Indenture;

 
 
30

--------------------------------------------------------------------------------

 
 
 
(2)
immediately after giving effect to such transaction, no default or Event of
Default has occurred and is continuing;

 
 
(3)
if as a result of such transaction the Notes become convertible into common
stock or other securities issued by a third party, such third party fully and
unconditionally guarantees all obligations of the Company or the Successor
Company, as the case may be, under the Notes and the Indenture; and

 
 
(4)
the Company shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel to the effect that any such consolidation, merger, sale,
lease or conveyance, and the assumption by any successor entity, complies with
the provisions of this Article and that all conditions precedent herein provided
for relating to such transaction have been complied with.

 
 
31

--------------------------------------------------------------------------------

 
 
Section 8.02.                           Succession.  In case of any such
consolidation, merger, sale, conveyance, transfer or lease and upon the
assumption by the Successor Company, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the due and
punctual payment of the principal of and accrued and unpaid interest on all of
the Notes, the due and punctual delivery or payment, as the case may be, of any
consideration due upon conversion of the Notes and the due and punctual
performance of all of the covenants and conditions of this Indenture to be
performed by the Company, such Successor Company (if not the Company) shall
succeed to and, except in the case of a lease of all or substantially all of the
Company’s properties and assets, shall be substituted for the Company, with the
same effect as if it had been named herein as the party of the first part.  Such
Successor Company thereupon may cause to be signed, and may issue either in its
own name or in the name of the Company any or all of the Notes issuable
hereunder which theretofore shall not have been signed by the Company and
delivered to the Trustee; and, upon the order of such Successor Company instead
of the Company and subject to all the terms, conditions and limitations in this
Indenture prescribed, the Trustee shall authenticate and shall deliver, or cause
to be authenticated and delivered, any Notes that previously shall have been
signed and delivered by the officers of the Company to the Trustee for
authentication, and any Notes that such Successor Company thereafter shall cause
to be signed and delivered to the Trustee for that purpose.  All the Notes so
issued shall in all respects have the same legal rank and benefit under this
Indenture as the Notes theretofore or thereafter issued in accordance with the
terms of this Indenture as though all of such Notes had been issued at the date
of the execution hereof.  In the event of any such consolidation, merger, sale,
conveyance or transfer (but not in the case of a lease), upon compliance with
this ‎Article VIII the Person named as the “Company” on the cover of this
Indenture (or any successor that shall thereafter have become such in the manner
prescribed in this ‎Article VIII) may be dissolved, wound up and liquidated at
any time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture and the Notes. In case of any such
consolidation, merger, sale, conveyance, transfer or lease, such changes in
phraseology and form (but not in substance) may be made in the Notes thereafter
to be issued as may be appropriate.
 
ARTICLE IX
 
CONVERSION OF NOTES
 
Section 9.01.                           Conversion Privilege.
 
Upon compliance with the provisions of this Article IX, a Holder of Notes shall
have the right, at such Holder’s option, to convert all or any portion (if the
portion to be converted is $1,000 principal amount or an integral multiple
thereof) of such Note at any time prior to the Close of Business on the
scheduled Business Day immediately preceding the Maturity Date at a rate (the
“Conversion Rate”) of 57.4300 shares of Common Stock (subject to adjustment by
the Company as provided in Section 9.04) per $1,000 principal amount of Notes
(the “Conversion Obligation”).
 
Section 9.02.                           Conversion Procedures.
 
(a)           Each Note shall be convertible at the office of the Conversion
Agent and, if applicable, in accordance with the procedures of the Depositary.
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           In order to exercise the conversion privilege with respect to any
interest in a Global Note, the Holder must complete the appropriate instruction
form for conversion pursuant to the Depositary’s book-entry conversion program,
furnish appropriate endorsements and transfer documents if required by the
Company or the Conversion Agent, pay all taxes or duties, if any, for which the
Holder is responsible in respect of any transfer involved in the delivery of
shares of securities in a name other than that of the Holder of the Note or
Notes to be exchanged or converted, and the Conversion Agent must be informed of
the conversion in accordance with the customary practice of the Depositary.  In
order to exercise the conversion privilege with respect to any certificated
Notes, the Holder of any such Notes to be converted, in whole or in part, shall:
 
(i)           complete and manually sign the conversion notice provided on the
back of the Note and attached hereto as Exhibit B (the “Conversion Notice”) or a
facsimile of the Conversion Notice;
 
(ii)           deliver the completed Conversion Notice, which is irrevocable,
and the Note to the Conversion Agent;
 
(iii)           if required, furnish appropriate endorsements and transfer
documents; and
 
(iv)           if required, pay all taxes or duties which may be payable in
respect of any transfer involved in the delivery of shares of securities in a
name other than that of the Holder of the Note or Notes to be exchanged or
converted.
 
The date on which the Holder satisfies all of the applicable requirements set
forth in this Section 9.02(b) is the “Conversion Date.”  The Conversion Agent
will, as promptly as possible, and in any event within two (2) Business Days of
the receipt thereof, provide the Company with notice of any conversion by a
Holder of the Notes.
 
(c)           Each Conversion Notice shall state the name or names (with address
or addresses) in which any certificate or certificates for shares of Common
Stock which shall be issuable upon such conversion shall be issued.  All such
Notes surrendered for conversion shall, unless the shares of Common Stock
issuable upon conversion are to be issued in the same name as the registration
of such Notes, be duly endorsed by, or be accompanied by instruments of transfer
in form satisfactory to the Company duly executed by, the Holder or his duly
authorized attorney.
 
(d)           In case any Notes of a denomination greater than $1,000 shall be
surrendered for partial conversion, the Company shall execute and the Trustee
shall authenticate and deliver to the Holder of the Notes so surrendered,
without charge, new Notes in authorized denominations in an aggregate principal
amount equal to the unconverted portion of the surrendered Notes.
 
Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) surrendered for conversion immediately prior to the Close of
Business on the relevant Conversion Date.  The person in whose name the
certificate or certificates for the number of shares of Common Stock that shall
be issuable upon such conversion shall become the holder of record of such
shares of Common Stock as of the Close of Business on such Conversion
Date.  Notwithstanding the foregoing and anything contained in this Indenture to
the contrary, in no event shall a Holder be entitled to the benefit of a
Conversion Rate adjustment pursuant to the provisions of Article IX hereof in
respect of Notes surrendered for conversion if, by virtue of being deemed the
record holder of the shares of Common Stock issuable upon such conversion
pursuant to the foregoing sentence, such Holder participates, as a result of
being such holder of record, in the transaction or event that would otherwise
give rise to such Conversion Rate adjustment to the same extent and in the same
manner as holders of shares of Common Stock generally.
 
 
33

--------------------------------------------------------------------------------

 
 
(e)           Upon the conversion of an interest in Global Notes, the Trustee
(or other Conversion Agent appointed by the Company) shall make a notation on
such Global Notes as to the reduction in the principal amount represented
thereby.  The Company shall notify the Trustee in writing of any conversions of
Notes effected through any Conversion Agent other than the Trustee.
 
(f)           Notwithstanding the foregoing, a Note in respect of which a Holder
has delivered a Fundamental Change Repurchase Notice exercising such Holder’s
option to require the Company to purchase such Note may be converted only if
such Fundamental Change Repurchase Notice is withdrawn in accordance with
Article X hereof prior to the Close of Business on the Fundamental Change
Purchase Date.
 
Section 9.03.                           Payments Upon Conversion.
 
(a)           Upon any conversion of any Notes, on the third Business Day
immediately following the Conversion Date, the Company shall deliver to the
converting Holder a number of shares of Common Stock equal to (i) the aggregate
principal amount of such Notes to be converted divided by $1,000, multiplied by
(ii) the Conversion Rate in effect as of such Conversion Date, together with any
cash payment for any fractional share of Common Stock as described in this
Section 9.03.
 
(b)           [RESERVED]
 
(c)           Upon any conversion, any accrued and unpaid interest (including
any Additional Interest) will be paid by the Company in cash.  Holders of Notes
on a Record Date for an interest payment who convert Notes prior to the
corresponding Interest Payment Date for such Notes will receive on the
corresponding Interest Payment Date for such Notes the interest accrued and
unpaid on such Notes.
 
(d)           The Company shall not issue fractional shares of Common Stock upon
conversion of Notes.  If multiple Notes shall be surrendered for conversion at
one time by the same Holder, the number of full shares which shall be issuable
upon conversion shall be computed on the basis of the aggregate principal amount
of the Notes (or specified portions thereof to the extent permitted hereby) so
surrendered.  If any fractional share of Common Stock would be issuable upon the
conversion of any Notes, the Company shall make payment therefor in cash in lieu
of fractional shares of Common Stock based on the Last Reported Sale Price on
the relevant Conversion Date.
 
Section 9.04.                           Adjustment of Conversion Rate.  The
Conversion Rate shall be adjusted from time to time by the Company as follows:
 
(a)           If the Company issues shares of Common Stock as a dividend or
distribution on shares of Common Stock, or effects a share split or share
combination, then the Conversion Rate shall be adjusted based on the following
formula:
 
[pic.jpg]
 
where
 
 
34

--------------------------------------------------------------------------------

 
 
 
CR¢
=
the Conversion Rate in effect immediately after the Close of Business on the
record date for such dividend or distribution or immediately after the Opening
of Business on the effective date of such share split or combination, as the
case may be;

 
 
CR0
=
the Conversion Rate in effect immediately prior to the Close of Business on the
record date for such dividend or distribution or immediately prior to the
Opening of Business on the effective date of such share split or combination, as
the case may be;

 
 
OS0
=
the number of shares of Common Stock outstanding at 5:00 p.m., New York City
time, on the Trading Day immediately preceding the record date for such dividend
or distribution or the effective date of such share split or combination; and

 
 
OS¢
=
the number of shares of Common Stock that would be outstanding immediately after
giving effect to such dividend, distribution, share split or combination, as the
case may be.

 
Such adjustment shall become effective immediately after the Close of Business
on the record date for such dividend or distribution or  immediately after the
Opening of Business on the effective date of such share split or combination, as
the case may be.  If any dividend or distribution of the type described in this
Section 9.04(a) is declared but not so paid or made, or the outstanding shares
of Common Stock are not subdivided or combined, as the case may be, the
Conversion Rate shall be immediately readjusted, effective as of the date the
Board of Directors determines not to pay such dividend or distribution, or
subdivide or combine the outstanding shares of Common Stock, as the case may be,
to the Conversion Rate that would then be in effect if such dividend,
distribution, subdivision or combination had not been declared.
 
(b)           In case the Company shall issue to all or substantially all
holders of its Common Stock any rights or warrants (other than rights issued
pursuant to a shareholders’ rights plan) entitling them for a period of not more
than 45 days from the issuance date for such distribution to subscribe for or
purchase shares of Common Stock, at a price per share less than the Last
Reported Sale Price of the Common Stock on the Trading Day immediately preceding
the declaration date of such distribution, then the Conversion Rate shall be
adjusted based on the following formula:
 
[pic2.jpg]
 
where
 
 
CR¢
=
the Conversion Rate in effect immediately after the Close of Business on the
record date for such distribution;

 
 
CR0
=
the Conversion Rate in effect immediately prior to the Close of Business on the
record date for such distribution;

 
 
35

--------------------------------------------------------------------------------

 
 
 
OS0
=
the number of shares of Common Stock outstanding at 5:00 p.m., New York City
time, on the Trading Day immediately preceding the record date for such
distribution;

 
 
X
=
the total number of shares of Common Stock issuable pursuant to such rights or
warrants; and

 
 
Y
=
the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights or warrants, divided by the average of the Last Reported
Sale Prices of Common Stock over the 10 consecutive Trading Day period ending on
the Trading Day immediately preceding the announcement date for such
distribution.

 
Such adjustment shall be successively made whenever any such rights or warrants
are issued and shall become effective immediately after the Close of Business on
the record date for such distribution.  If such rights or warrants are not so
exercised prior to their expiration, the Conversion Rate shall again be adjusted
to be the Conversion Rate that would then be in effect had the increase with
respect to such rights or warrants been made on the basis of delivery of only
the number of shares of Common Stock actually delivered.
 
In determining whether any rights or warrants entitle the holder thereof to
subscribe for or purchase shares of Common Stock at a price per share less than
the Last Reported Sale Price of the Common Stock on the Trading Day immediately
preceding the declaration date of such distribution, and in determining the
aggregate offering price of such Common Stock, there shall be taken into account
any consideration received by the Company for such rights or warrants and any
amount payable on exercise or conversion thereof, where the value of such
consideration, if other than cash, shall be determined by the Board of
Directors.
 
(c)           In case the Company shall distribute shares of Capital Stock,
evidences of indebtedness or other assets or property to all or substantially
all holders of its Common Stock (excluding dividends and distributions as to
which an adjustment is required to be effected in Section 9.04(a) or
Section 9.04(b), dividends or distributions paid exclusively in cash, and
distributions described below in this Section 9.04(c) with respect to Spin-Offs
(as defined below)) (any of such shares of Capital Stock, evidences of
indebtedness or other asset or property hereinafter in this Section 9.04(c)
called the “Distributed Property”), then, in each such case the Conversion Rate
shall be adjusted based on the following formula:
 
[pic3.jpg]


where
 
 
CR¢
=
the Conversion Rate in effect immediately after the Close of Business on the
record date for such distribution;

 
 
CR0
=
the Conversion Rate in effect immediately prior to the Close of Business on the
record date for such distribution;

 
 
36

--------------------------------------------------------------------------------

 
 
 
SP0
=
the average of the Last Reported Sale Prices of the Common Stock over the ten
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and

 
 
FMV
=
the fair market value (as determined by the Board of Directors or a committee
thereof) of the Distributed Property distributed with respect to each
outstanding share of Common Stock as of the Opening of Business on the
Ex-Dividend Date for such distribution.

 
Such adjustment shall become effective immediately after the Close of Business
on the record date for shareholders entitled to receive such distribution;
provided that (1) if the then fair market value (as so determined) of the
portion of the Distributed Property so distributed applicable to one share of
Common Stock is  equal to or greater than SP0 as set forth above or (2) if SP0
exceeds the fair market value of the Distributed Property by less than $1.00, in
lieu of the foregoing adjustment, adequate provision shall be made so that each
Holder shall have the right to receive, for each $1,000 principal amount of
Notes upon conversion, the amount of Distributed Property such Holder would have
received had such Holder converted such Notes immediately prior to the record
date for determining the shareholders of the Company entitled to receive the
Distributed Property.  If such dividend or distribution is not so paid or made,
the Conversion Rate shall again be adjusted to be the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared.  If
the Board of Directors determines the fair market value of any distribution for
purposes of this Section 9.04(c) by reference to the actual or when issued
trading market for any securities, it must in doing so consider the prices in
such market over the same period used in determining SP0 above.
 
With respect to an adjustment pursuant to this Section 9.04(c) where there has
been a payment of a dividend or other distribution on the Common Stock in shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Company that are listed
on a national or regional securities exchange (a “Spin-Off”), then the
Conversion Rate will be increased based on the following formula:
 
[pic4.jpg]


where
 
 
CR¢
=
the Conversion Rate in effect immediately after the Close of Business on the
record date for the Spin-Off;

 
 
CR0
=
the Conversion Rate in effect immediately prior to the Close of Business on the
record date for the Spin-Off;

 
 
FMV
=
the average of the Last Reported Sale Prices of the Capital Stock or other
similar equity interest distributed to holders of Common Stock applicable to one
share of Common Stock over the first ten consecutive Trading Day period
immediately following, and including, the Ex-Dividend Date for such Spin-Off
(such period, the “Valuation Period”); and

 
 
37

--------------------------------------------------------------------------------

 
 
 
MP0
=
the average of the Last Reported Sale Prices of Common Stock over the Valuation
Period.

 
Such adjustment shall occur immediately after the Opening of Business on the day
after the last day of the Valuation Period but will be given effect as of the
Opening of Business on the record date for the Spin-Off; provided that in
respect of any conversion within the ten Trading Days following any Spin-Off,
references within this Section 9.04(c) to ten Trading Days shall be deemed
replaced with such lesser number of Trading Days as have elapsed between such
Spin-Off and the Conversion Date in determining the applicable Conversion Rate.
 
(d)           In case the Company shall pay any cash dividends or distributions
paid exclusively in cash to all or substantially all holders of Common Stock
(other than dividends or distributions to which Section 9.06 applies), then the
Conversion Rate will be increased based on the following formula:
 
[pic5.jpg]


where
 
 
CR¢
=
the Conversion Rate in effect immediately after the Close of Business on the
record date for such dividend or distribution;

 
 
CR0
=
the Conversion Rate in effect immediately prior to the Close of Business on the
record date for such distribution;

 
 
SP0
=
the Last Reported Sale Price of the Common Stock on the Trading Day immediately
preceding the Ex-Dividend Date for such distribution;

 
 
C
=
the amount in cash per share that the Company distributes to holders of Common
Stock.

 
Such adjustment shall become effective immediately prior to the Opening of
Business on the record date for such dividend or distribution.
 
(e)           In case the Company or any of its Subsidiaries makes a payment in
respect of a tender offer or exchange offer for Common Stock, to the extent that
the cash and value of any other consideration included in the payment per share
of Common Stock exceeds the Last Reported Sale Price of the Common Stock on the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, then the Conversion Rate shall
be increased based on the following formula:
 
[pic6.jpg]


where
 
 
38

--------------------------------------------------------------------------------

 
 
 
CR¢
=
the Conversion Rate in effect immediately prior to the Opening of Business on
the Trading Day next succeeding the date such tender offer or exchange offer
expires;

 
 
CR0
=
the Conversion Rate in effect at 5:00 p.m., New York City time on the day such
tender offer or exchange offer expires;

 
 
AC
=
the aggregate value of all cash and any other consideration (as determined by
the Board of Directors or a committee thereof) paid or payable for shares
purchased in such tender or exchange offer;

 
 
SP¢
=
the average of the Last Reported Sale Prices of Common Stock over the ten
consecutive Trading Day period commencing on, and including, the Trading Day
next succeeding the date such tender or exchange offer expires (the “Averaging
Period”);

 
 
OS¢
=
the number of shares of Common Stock outstanding immediately after the Close of
Business on the date such tender or exchange offer expires (after giving effect
to such tender offer or exchange offer); and

 
 
OS0
=
the number of shares of Common Stock outstanding immediately prior to the date
such tender or exchange offer expires (prior to giving effect to such tender
offer or exchange offer).

 
Such adjustment shall become effective immediately prior to the Opening of
Business on the day following the last day of the Averaging Period, but will be
given effect as of the Opening of Business on the Trading Day next succeeding
the date such tender offer or exchange offer expires; provided that in respect
of any conversion within the ten Trading Days following the date such tender
offer or exchange offer expires, references within this Section 9.04(e) to ten
Trading Days shall be deemed replaced with such lesser number of Trading Days as
have elapsed between such date and the Conversion Date in determining the
applicable Conversion Rate.
 
(f)           For purposes of this Section 9.04 the term “record date” shall
mean, with respect to any dividend, distribution or other transaction or event
in which the holders of shares of Common Stock have the right to receive any
cash, securities or other property or in which the shares of Common Stock (or
other applicable security) is exchanged for or converted into any combination of
cash, securities or other property, the date fixed for determination of
shareholders of the Company entitled to receive such cash, securities or other
property (whether such date is fixed by the Board of Directors or by statute,
contract or otherwise).
 
(g)           All calculations and other determinations under this Article IX
shall be made by the Company in accordance with Section 11.14 hereof and shall
be made to the nearest cent or to the nearest one-ten thousandth (1/10,000) of a
share, as the case may be.  No adjustment shall be made for the Company’s
issuance of Common Stock or any securities convertible into or exchangeable for
Common Stock, or the right to purchase Common Stock or such convertible or
exchangeable securities, other than as provided in this Section 9.04.  No
adjustment shall be made to the Conversion Rate unless such adjustment (taken
together with any carried-forward adjustments) would require a change of at
least 1% in the Conversion Rate then in effect at such time.  The Company shall
carry forward any adjustments that are less than 1% of the Conversion Rate, take
such carried-forward adjustments into account in any subsequent adjustment, and
make such carried forward adjustments, regardless of whether the aggregate
adjustment is less than 1%, (i) annually on the anniversary of the first date of
issue of the Notes and otherwise (ii)(1) upon conversion or (2) prior to any
Fundamental Change Repurchase Date, unless such adjustment has already been
made.
 
 
39

--------------------------------------------------------------------------------

 
 
(h)           Whenever the Conversion Rate is adjusted as herein provided, the
Company shall promptly file with the Trustee and any Conversion Agent other than
the Trustee an Officers’ Certificate setting forth the Conversion Rate after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.  The Trustee and Conversion Agent may conclusively rely on the
accuracy of the Conversion Rate adjustment provided by the Company.  Unless and
until a Responsible Officer of the Trustee shall have received such Officers’
Certificate, the Trustee shall not be deemed to have knowledge of any adjustment
of the Conversion Rate and may assume without inquiry that the last Conversion
Rate of which it has knowledge is still in effect.  Promptly after delivery of
such certificate, the Company shall prepare a notice of such adjustment of the
Conversion Rate setting forth the adjusted Conversion Rate and the date on which
each adjustment becomes effective and shall issue a press release containing the
relevant information and make the information available on the Company’s website
or through another public medium as the Company may use at such time.
 
(i)           For purposes of this Section 9.04, the number of shares of Common
Stock at any time outstanding shall not include shares held in the treasury of
the Company but shall include shares issuable in respect of scrip certificates
issued in lieu of fractions of shares of Common Stock.
 
Section 9.05.                           Shares to be Fully Paid.  Subject to
Section 9.03(d), the Company shall provide, free from preemptive rights,
sufficient Common Stock to provide for conversion of the Notes from time to time
as such Notes are presented for conversion.
 
Section 9.06.                           Effect of Reclassification,
Consolidation, Merger or Sale.
 
(a)           If the Company:
 
(i)           reclassifies or changes its Common Stock (other than changes
resulting from a subdivision or combination); or
 
(ii)           consolidates or merges with or into any person or sells, leases,
transfers, conveys or otherwise disposes of all or substantially all of its
assets and those of its Subsidiaries taken as a whole to another Person;
 
and in either case holders of Common Stock receive stock, other securities or
other property or assets (including cash or any combination thereof) with
respect to or in exchange for their Common Stock (any such event, a “Merger
Event”), then from and after the effective date of such Merger Event, the
Company or the successor or purchasing Person, as the case may be, shall execute
with the Trustee a supplemental indenture providing that at and after the
effective time of such Merger Event, each Outstanding Note will, without the
consent of Holders of the Notes, become convertible in accordance with the
Indenture into the consideration the holders of Common Stock received in such
Merger Event (such consideration, the “Reference Property”).  If the Merger
Event causes the Common Stock to be converted into the right to receive more
than a single type of consideration (determined based in part upon any form of
shareholder election), the Reference Property into which the Notes will become
convertible will be deemed to be the kind and amount of consideration elected to
be received by a majority of Common Stock which voted for such election (if
electing between two types of consideration) or a plurality of Common Stock
which voted for such an election (if electing between more than two types of
consideration), as the case may be.  The Company shall not become a party to any
such Merger Event unless its terms are consistent with this Section 9.06 in all
material respects.
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           The Company shall cause notice of the execution of such
supplemental indenture to be mailed to each Holder, at the address of such
Holder as it appears on the register of the Notes maintained by the Note
Registrar, within 20 days after execution thereof.  Failure to deliver such
notice shall not affect the legality or validity of such supplemental
indenture.  The above provisions of this Section 9.06 shall similarly apply to
successive Merger Events.  If this Section 9.06 applies to any Merger Event
involving a distribution of property that becomes Reference Property for the
Notes, Section 9.04 shall not apply to such distribution.
 
(c)           Such supplemental indenture described in clause ‎(a) above shall
provide for anti-dilution and other adjustments that shall be as nearly
equivalent as is possible to the adjustments provided for in this ‎Article
IX.  If, in the case of any Merger Event, the Reference Property includes shares
of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing
corporation, as the case may be, in such Merger Event, then such supplemental
indenture shall also be executed by such other Person and shall contain such
additional provisions to protect the interests of the Holders of the Notes as
the Board of Directors shall reasonably consider necessary by reason of the
foregoing, including the provisions providing for the purchase rights set forth
in ‎Article X.
 
Section 9.07.                           Effect of a Non-Stock Change of Control.
 
If and only to the extent a Holder elects to convert its Notes in connection
with a transaction described under clauses (a), (d) or (e) under the definition
of a Fundamental Change (determined after giving effect to the exceptions to,
and exclusions from, such definition, but without regard to the exception set
forth in clause (d)(i) hereof) (a “Non-Stock Change of Control”), the Company
shall increase the Conversion Rate as described below. The number of additional
shares by which the conversion is increased (the “additional shares”) shall be
determined by reference to the table below, based on the date on which the
Non-Stock Change of Control becomes effective (the “Effective Date”) and the
price (the “Stock Price”) paid per share for the Common Stock in such Non-Stock
Change of Control. If Holders of the Common Stock receive only cash in such
transaction, the price paid per share shall be the cash amount paid per share.
Otherwise, the price paid per share shall be the average of the last reported
sale prices of the Common Stock on the five trading days prior to but not
including the effective date of such Non-Stock Change of Control. The Company
shall notify Holders of the anticipated effective date of any Fundamental Change
at least 20 calendar days prior to such date.
 
A Conversion of the Notes by a Holder will be deemed for these purposes to be
“in connection with” a Non-Stock Change of Control if the conversion notice is
received by the Conversion Agent following the effective date of the Non-Stock
Change of Control but before the close of business on the Business Day
immediately preceding the related Repurchase Date.
 
The number of additional shares shall be adjusted in the same manner as and as
of any date on which the Conversion Rate of the Notes is adjusted according to
Section 9.04.  The stock prices set forth in the first row of the table below
(i.e., the column headers) will be simultaneously adjusted to equal the stock
prices immediately prior to such adjustment, multiplied by a fraction, the
numerator of which is the conversion rate immediately prior to the adjustment
and the denominator of which is the conversion rate as so adjusted.
 
 
41

--------------------------------------------------------------------------------

 
 
The following table sets forth the number of additional shares by which the
conversion rate shall be increased:
 
Stock Price

--------------------------------------------------------------------------------

Effective
       Date

 

 
$13.93
$15.00
$16.25
$17.41
$18.50
$20.00
$22.50
$25.00
$30.00
$40.00
$50.00
$60.00
$75.00
05/30/2014
14.3575
12.6893
10.9696
9.6590
8.6235
7.4395
5.9228
4.8023
3.2868
1.6955
0.9241
0.5024
0.1758
05/30/2015
14.3575
12.2622
10.4761
9.1302
8.0778
6.8885
5.3913
4.3081
2.8809
1.4396
0.7656
0.4045
0.1297
05/30/2016
14.3575
11.7404
9.8443
8.4383
7.3556
6.1538
4.6812
3.6511
2.3516
1.1224
0.5786
0.2946
0.0817
05/30/2017
14.3575
11.1554
9.0497
7.5253
6.3792
5.1440
3.7000
2.7504
1.6494
0.7347
0.3679
0.1799
0.0375
05/30/2018
14.3575
10.2773
7.7372
5.9728
4.7068
3.4240
2.0783
1.3238
0.6368
0.2571
0.1351
0.0645
0.0000
05/30/2019
14.3575
9.2367
4.1085
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000
0.0000

 
The exact stock price and Effective Dates may not be set forth on the table, in
which case, if the stock price is:


 
•
between two stock price amounts on the table or the effective date is between
two dates on the table, the number of additional shares will be determined by
straight-line interpolation between the number of additional shares set forth
for the higher and lower stock price amounts and the two dates, as applicable,
based on a 360-day year;



 
•
in excess of $75.00 per share (subject to adjustment), no additional shares will
be issued upon conversion;



 
•
less than $13.93 per share (subject to adjustment), no additional shares will be
issued upon conversion.



Notwithstanding the foregoing, in no event will the total number of shares of
common stock issuable upon conversion exceed 71.7875 per $1,000 principal amount
of the notes, subject to adjustments in the same manner as the conversion rate.


Additional shares deliverable as described in this Section 9.07 shall be
delivered on the Settlement Date applicable to the relevant conversion.
 
Section 9.08.                           Intentionally Omitted.
 
Section 9.09.                           Shareholder Rights Plans.  To the extent
that any future shareholders’ rights plan adopted by the Company is in effect
upon conversion of the Notes into Common Stock, Holders shall receive, in
addition to any Common Stock issuable upon such conversion, the rights under the
applicable rights agreement unless the rights have separated from the Common
Stock at the time of conversion of the Notes, in which case, the Conversion Rate
will be adjusted at the time of such separation as if the Company distributed to
all holders of its Common Stock shares of its Capital Stock, evidences of
indebtedness or assets as described in Section 9.04(c), subject to readjustment
in the event of the expiration, termination or redemption of such rights. If,
and only if, the Holders receive rights under such shareholders’ rights plan as
described in the preceding sentence upon conversion of their Notes, then no
other adjustment pursuant to this Article IX shall be made in connection with
such shareholders’ rights plan.
 
 
42

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
REPURCHASE OF NOTES AT OPTION OF HOLDERS
 
Section 10.01.                           Repurchase at Option of Holders Upon a
Fundamental Change.
 
(a)           If a Fundamental Change occurs at any time prior to the Maturity
Date, then each Holder shall have the right, at such Holder’s option, to require
the Company to repurchase all of such Holder’s Notes or any portion thereof that
is a multiple of $1,000 principal amount, for cash on or after the Close of
Business on the date (the “Fundamental Change Repurchase Date”) specified by the
Company that is not less than twenty (20) calendar days and not more than
thirty-five (35) calendar days after the date of the Fundamental Change Company
Notice (as defined below) at a repurchase price equal to 100% of the principal
amount thereof, together with accrued and unpaid interest thereon (including
Additional Interest, if any) to, but excluding, the Fundamental Change
Repurchase Date (the “Fundamental Change Repurchase Price”); provided, however,
if the Fundamental Change Repurchase Date is after a Record Date and on or prior
to the corresponding Interest Payment Date, the accrued and unpaid interest
(including Additional Interest, if any) will be paid on the Fundamental Change
Repurchase Date to the Holder of record on the Record Date.
 
Repurchases of Notes under this Section 10.01 shall be made, at the option of
the Holder thereof, upon:
 
(i)           delivery to the Trustee (or other Paying Agent appointed by the
Company) by a Holder of a duly completed notice (the “Fundamental Change
Repurchase Notice”) in the form set forth on the reverse of the Note at any time
prior 5:00 p.m., New York City Time, on the Fundamental Change Repurchase Date;
and
 
(ii)           delivery or book-entry transfer of the Notes to the Trustee (or
other Paying Agent appointed by the Company) at any time after delivery of the
Fundamental Change Repurchase Notice (together with all necessary endorsements)
at the Corporate Trust Office of the Trustee (or other Paying Agent appointed by
the Company) in the Borough of Manhattan, such delivery being a condition to
receipt by the Holder of the Fundamental Change Repurchase Price therefor;
provided that such Fundamental Change Repurchase Price shall be so paid pursuant
to this Section 10.01 only if the Note so delivered to the Trustee (or other
Paying Agent appointed by the Company) shall conform in all respects to the
description thereof in the related Fundamental Change Repurchase Notice.
 
The Fundamental Change Repurchase Notice shall state:
 
(A)           if certificated, the certificate numbers of Notes to be delivered
for repurchase;
 
 
43

--------------------------------------------------------------------------------

 
 
(B)           the portion of the principal amount of Notes to be repurchased,
which must be $1,000 or an integral multiple thereof;
 
(C)           that the Notes are to be repurchased by the Company pursuant to
the applicable provisions of the Notes and the Indenture; and
 
(D)           if such Fundamental Change Repurchase Notice is delivered prior to
the occurrence of a Fundamental Change pursuant to a definitive agreement giving
rise to a Fundamental Change, that the Holder acknowledges that the Company’s
offer is conditioned on the occurrence of such Fundamental Change.
 
provided, however, that if the Notes are not in certificated form, the
Fundamental Change Repurchase Notice must comply with appropriate procedures of
the Depositary.
 
Any repurchase by the Company contemplated pursuant to the provisions of this
Section 10.01 shall be consummated by the delivery of the consideration to be
received by the Holder promptly following the later of the Fundamental Change
Repurchase Date and the time of the book-entry transfer or delivery of the Note.
 
The Trustee (or other Paying Agent appointed by the Company) shall promptly
notify the Company of the receipt by it of any Fundamental Change Repurchase
Notice or written notice of withdrawal thereof in accordance with the provisions
of Section 10.01(c).
 
Any Note that is to be repurchased only in part shall be surrendered to the
Trustee (with, if the Company or the Trustee so requires, due endorsement by, or
a written instrument of transfer in form satisfactory to the Company and the
Trustee duly executed by the Holder thereof or his attorney duly authorized in
writing), and the Company shall execute, and the Trustee shall authenticate and
make available for delivery to the Holder of such Note without service charge, a
new Note or Notes, containing identical terms and conditions, each in an
authorized denomination in aggregate principal amount equal to and in exchange
for the unrepurchased portion of the principal of the Note so surrendered.
 
(b)           At any time following the Company entering into a definitive
agreement that, if consummated, would give rise to a Fundamental Change, but in
any event not later than the fifth (5th) calendar day after the occurrence of a
Fundamental Change, the Company shall provide to all Holders of record of the
Notes as of the date of the Fundamental Change Company Notice at their addresses
shown in the Note Register (and to beneficial owners to the extent required by
applicable law) and the Trustee and Paying Agent a written notice (the
“Fundamental Change Company Notice”) of the occurrence of such Fundamental
Change and of the repurchase right at the option of the Holders arising as a
result thereof.  Such mailing shall be by first class mail.  Simultaneously with
providing such Fundamental Change Company Notice, the Company shall publish a
notice containing the information included therein once in a newspaper of
general circulation in The City of New York or publish such information on the
Company’s website or through such other public medium as the Company may use at
such time.
 
Each Fundamental Change Company Notice shall specify:
 
(i)           the events causing the Fundamental Change;
 
(ii)           the date of the Fundamental Change;
 
 
44

--------------------------------------------------------------------------------

 
 
(iii)           if such Fundamental Change Company Notice is delivered prior to
the occurrence of a Fundamental Change pursuant to a definitive agreement giving
rise to a Fundamental Change, that the offer is conditioned on the occurrence of
such Fundamental Change;
 
(iv)           that the Holder must exercise the repurchase right prior to the
Close of Business on the Fundamental Change Repurchase Date;
 
(v)           the Fundamental Change Repurchase Price;
 
(vi)           the Fundamental Change Repurchase Date;
 
(vii)           the name and address of the Paying Agent and the Conversion
Agent;
 
(viii)           the applicable Conversion Rate and any adjustments to the
applicable Conversion Rate;
 
(ix)           that the Notes with respect to which a Fundamental Change
Repurchase Notice has been delivered by a Holder may be converted only if the
Holder withdraws the Fundamental Change Repurchase Notice in accordance with the
terms of the Indenture; and
 
(x)           the procedures that Holders must follow to require the Company to
repurchase their Notes.
 
No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 10.01.
 
(c)           A Fundamental Change Repurchase Notice may be withdrawn by
delivering a written notice of withdrawal to the Paying Agent in accordance with
the Fundamental Change Company Notice at any time prior to the 5:00 p.m., New
York City time, on the Fundamental Change Repurchase Date, specifying:
 
(i)           the principal amount of the Notes with respect to which such
notice of withdrawal is being submitted;
 
(ii)           the principal amount, if any, of such Notes that remains subject
to the original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000; and
 
(iii)           if certificated Notes have been issued, the certificate numbers
of the withdrawn Notes; and
 
provided, however, that if the Notes are not in certificated form, the notice
must comply with appropriate procedures of the Depositary.  The Paying Agent
will promptly return to the respective Holders thereof any certificated Notes
with respect to which a Fundamental Change Repurchase Notice has been withdrawn
in compliance with the provisions of this Section 10.01(c). If the Notes are not
in certificated form, such return must comply with the appropriate procedures of
the Depositary.  If a Fundamental Change Repurchase Notice is given and then
subsequently withdrawn in accordance with this Section 10.01(c), then the
Company shall not be obligated to repurchase any Notes listed in such
Fundamental Change Repurchase Notice.
 
 
45

--------------------------------------------------------------------------------

 
 
(d)           On or prior to 11:00 a.m. (local time in The City of New York) on
the Business Day following the Fundamental Change Repurchase Date, the Company
will deposit with the Trustee (or other Paying Agent appointed by the Company)
or if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust in accordance with the Indenture an amount of money or securities
sufficient to repurchase as of the Fundamental Change Repurchase Date all of the
Notes to be repurchased as of such date at the Fundamental Change Repurchase
Price.  Subject to receipt of funds and/or Notes by the Trustee (or other Paying
Agent appointed by the Company), payment for Notes surrendered for repurchase
(and not withdrawn) prior to the Close of Business on the Fundamental Change
Repurchase Date will be made promptly after the later of (x) the Fundamental
Change Repurchase Date with respect to such Note (provided the Holder has
satisfied the conditions to the payment of the Fundamental Change Repurchase
Price in this Section 10.01), and (y) the time of book-entry transfer or the
delivery of such Note to the Trustee (or other Paying Agent appointed by the
Company) by the Holder thereof in the manner required by this Section 10.01 by
mailing checks for the amount payable to the Holders of such Notes entitled
thereto as they shall appear in the Note Register (in the case of certificated
Notes) by wire transfer of immediately available funds to the account of the
Depositary or its nominee (if the Notes are not in certificated form).  The
Trustee shall, promptly after such payment return to the Company any funds in
excess of the Fundamental Change Repurchase Price.
 
(e)           If the Trustee (or other Paying Agent appointed by the Company)
holds money or securities sufficient to repurchase as of the Fundamental Change
Repurchase Date all the Notes or portions thereof that are to be purchased as of
the Business Day following the Fundamental Change Repurchase Date, then on and
after the Fundamental Change Repurchase Date (i) such Notes will cease to be
Outstanding, (ii) interest (including Additional Interest, if any) will cease to
accrue on such Notes, whether or not book-entry transfer of the Notes has been
made or the Notes have been delivered to the Trustee or Paying Agent, as the
case may be, and (iii) all other rights of the Holders of such Notes will
terminate other than the right to receive the Fundamental Change Repurchase
Price upon delivery or transfer of such Notes and accrued interest (including
Additional Interest), if applicable.
 
Section 10.02.                           No Payment Following Acceleration of
the Notes.
 
There shall be no purchase of any Notes pursuant to this Article X if the
principal amount of the Notes has been accelerated, and such acceleration has
not been rescinded on or prior to the Fundamental Change Purchase Date. The
Trustee (or other Paying Agent appointed by the Company) will promptly return to
the respective Holders thereof any certificated Notes held by it following
acceleration of the Notes and shall deem canceled any instructions for
book-entry transfer of the Notes in compliance with the procedures of the
Depositary, in which case, upon such return and cancellation, the Fundamental
Change Repurchase Notice with respect thereto shall be deemed to have been
withdrawn.
 
Section 10.03.                           Compliance with Tender Offer Rules.
 
In connection with any offer to purchase Notes under Section 10.01 hereof, the
Company shall, in each case if required, (a) comply with Rule 13e-4, Rule 14e-1
and any other tender offer rules under the Exchange Act that may then be
applicable, (b) file a Schedule TO or any other required schedule under the
Exchange Act and (c) otherwise comply with all federal and state securities laws
so as to permit the rights and obligations under Section 10.01 to be exercised
in the time and in the manner specified in Section 10.01.
 
 
46

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
Section 11.01.                           Provisions Binding on Company’s
Successors.  All the covenants, stipulations, promises and agreements of the
Company contained in this Indenture shall bind its successors and assigns
whether so expressed or not.
 
Section 11.02.                           Official Acts by Successor
Corporation.  Any act or proceeding by any provision of this Indenture
authorized or required to be done or performed by any board, committee or
officer of the Company shall and may be done and performed with like force and
effect by the like board, committee or officer of any corporation or entity that
shall at the time be the lawful sole successor of the Company.
 
Section 11.03.                           Addresses for Notices, Etc.  Any notice
or demand which by any provision of this Indenture is required or permitted to
be given or served by the Trustee or by the Holders on the Company shall be
deemed to have been sufficiently given or made, for all purposes if given or
served by being deposited postage prepaid by registered or certified mail in a
post office letter box addressed (until another address is filed by the Company
with the Trustee) to the Company, Retrophin, Inc., 777 Third Avenue 22nd Floor,
New York, New York 10017.  Any notice, direction, request or demand hereunder to
or upon the Trustee shall be deemed to have been sufficiently given or made, for
all purposes, if given or served by being deposited postage prepaid by
registered or certified mail in a post office letter box addressed to U.S. Bank
National Association, Global Corporate Trust Services, Two Midtown Plaza, 1349
Peachtree Street, Suite 1050, Atlanta, Georgia 30309, Attn: Jack Ellerin, Fax:
(404) 848-2467.
The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.
 
Any notice or communication mailed to a Holder shall be mailed to him by first
class mail, postage prepaid, at his address as it appears on the Note Register
and shall be sufficiently given to him if so mailed within the time prescribed.
 
Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
 
Section 11.04.                           Governing Law.  THIS INDENTURE AND THE
NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE
OTHER THAN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401.  THIS INDENTURE IS
SUBJECT TO THE PROVISIONS OF THE TIA THAT ARE REQUIRED TO BE A PART OF THIS
INDENTURE AND SHALL, TO THE EXTENT APPLICABLE, BE GOVERNED BY SUCH PROVISIONS.
 
Section 11.05.                           Non-Business Day.  In any case where
any Fundamental Change Purchase Date or Conversion Date in respect of the Notes
shall not be a Business Day at any Place of Payment, then (notwithstanding any
other provision of this Indenture which specifically states that such provision
shall apply in lieu hereof), payment of interest, if any, or any Additional
Interest or principal need not be made at such Place of Payment on such date,
but may be made on the next succeeding Business Day at such Place of Payment
with the same force and effect as if made on such Fundamental Change Purchase
Date or Conversion Date, as the case may be.
 
 
47

--------------------------------------------------------------------------------

 
 
Section 11.06.                           Benefits of Indenture.  Nothing in this
Indenture or in the Notes, expressed or implied, shall give to any person, other
than the parties hereto, any Paying Agent, any authenticating agent, any Note
Registrar and their successors hereunder, the Holders, any benefit or any legal
or equitable right, remedy or claim under this Indenture.
 
Section 11.07.                           Table of Contents, Headings, Etc.  The
table of contents and the titles and headings of the articles and sections of
this Indenture have been inserted for convenience of reference only, are not to
be considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.
 
Section 11.08.                           Counterparts.  This Indenture may be
executed and delivered in any number of counterparts, each of which when so
executed and delivered shall be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
Section 11.09.                           Trustee.  The Trustee makes no
representations as to the validity or sufficiency of this Indenture.  The
statements and recitals herein are deemed to be those of the Company and not of
the Trustee.
 
Section 11.10.                           Further Instruments and Acts.  Upon
request of the Trustee, the Company will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Indenture.
 
Section 11.11.                           Waiver of Jury Trial.  EACH OF THE
COMPANY AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR THE
TRANSACTION CONTEMPLATED HEREBY.
 
Section 11.12.                           Force Majeure.  In no event shall the
Trustee or Conversion Agent be responsible or liable for any failure or delay in
the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or other acts of God,
and interruptions, loss or malfunction of  utilities, communications or computer
(software or hardware) services; it being understood that the Trustee and the
Conversion Agent shall use reasonable efforts which are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.
 
Section 11.13.                           Calculations.
 
Except as otherwise provided in this Indenture, the Company shall be responsible
for making all calculations called for under the Notes. These calculations
include, but are not limited to, determinations of the Last Reported Sale Price
of Common Stock, accrued interest payable on the Notes and the Conversion Rate
and Conversion Price. The Company or its agents shall make all these
calculations in good faith and, absent manifest error, such calculations will be
final and binding on Holders of the Notes. The Company shall provide a schedule
of these calculations to each of the Trustee and the Conversion Agent, and each
of the Trustee and Conversion Agent is entitled to rely upon the accuracy of the
Company’s calculations without independent verification. The Trustee will
forward these calculations to any Holder of the Notes upon the request of that
Holder.
 
 
48

--------------------------------------------------------------------------------

 
 
Section 11.14.                           Separability Clause.
 
In case any provision in this Indenture or in any Note shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
Section 11.15.                           No Personal Liability.
 
No recourse under or upon any obligation, covenant or agreement contained in
this Indenture or any supplemental indenture, in any Note, or because of any
indebtedness evidenced thereby, shall be had against any promoter, as such, or
against any past, present or future shareholder, officer, director or employee,
as such, of the Company or of any successor, either directly or through the
Company or any successor, under any rule of law, statute or constitutional
provision or by the enforcement of any assessment or by any legal or equitable
proceeding or otherwise, all such liability being expressly waived and released
by the acceptance of the Notes by the Holders thereof and as part of the
consideration for the execution of this Indenture and the issue of the Notes.
 
ARTICLE XII
 
THE TRUSTEE
 
Section 12.01.                           Notice of Defaults.
 
Within 90 days after the occurrence of any default hereunder with respect to the
Notes, the Trustee shall transmit in the manner and to the extent provided in
TIA Section 313(c), notice of such default hereunder known to the Trustee,
unless such default shall have been cured or waived; provided, however, that,
except in the case of a default in the payment of the principal of or interest
on or any Additional Interest with respect to any Note , or in the payment of
any sinking fund installment with respect to the Notes , the Trustee shall be
protected in withholding such notice if and so long as Responsible Officers of
the Trustee in good faith determine that the withholding of such notice is in
the interests of the Holders of the Notes; and provided further that in the case
of any default or breach of the character specified in Section 6.02(e) with
respect to the Notes, no such notice to Holders shall be given until at least
60 days after the occurrence thereof. For the purpose of this Section, the term
“default” means any event which is, or after notice or lapse of time or both
would become, an Event of Default with respect to the Notes.
 
Section 12.02.                           Certain Rights of Trustee.
 
Subject to the provisions of TIA Section 315(a) through 315(d):
 
(1) the Trustee shall perform only such duties as are expressly undertaken by it
to perform under this Indenture and no implied covenants or obligations shall be
read into this Indenture against the Trustee;
 
 
49

--------------------------------------------------------------------------------

 
 
(2) the Trustee may conclusively rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note or other paper or document believed by it to be genuine and to have been
signed or presented by the proper party or parties and the Trustee need not
investigate any fact or matter stated in such document;
 
(3) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a company request or company order (other than
delivery of any Note to the Trustee for authentication and delivery pursuant to
Section 2.05 which shall be sufficiently evidenced as provided therein) and any
resolution of the Board of Directors may be sufficiently evidenced by a Board
Resolution;
 
(4) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of bad faith on its part, request
and conclusively rely upon an Officers’ Certificate and shall not be liable for
any action it takes, suffers or omits to take in good faith and in reliance
thereon;
 
(5) the Trustee may consult with counsel of its choice and as a condition to the
taking, suffering or omission of any action hereunder may demand an Opinion of
Counsel, and the advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection against liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon;
 
(6) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders of Notes pursuant to this Indenture, unless such Holders shall have
offered to the Trustee security or indemnity satisfactory to it against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request or direction;
 
(7) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note or
other paper or document, but the Trustee, in its discretion, may make such
further inquiry or investigation into such facts or matters as it may see fit,
and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Company, personally or by agent or attorney at the sole cost of the
Company and shall incur no liability or additional liability of any kind by
reason of such inquiry or investigation;
 
(8) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder;
 
(9) the Trustee shall not be liable for any action taken, suffered or omitted by
it in good faith and reasonably believed by it to be authorized or within the
discretion or rights or powers conferred upon it by this Indenture. The Trustee
shall not be required to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it;
 
 
50

--------------------------------------------------------------------------------

 
 
(10) in no event shall the Trustee be responsible or liable for special,
indirect, punitive or consequential loss or damage of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action;
 
(11) the Trustee shall not be deemed to have notice of any Default or Event of
Default unless written notice of any event which is in fact such a default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture;
 
(12) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder;
 
(13) the Trustee may request that the Company deliver a certificate setting
forth the names of individuals and/or titles of officers authorized at such time
to take specified actions pursuant to this Indenture.
 
(14) the Trustee shall not be required to give any note, bond or surety in
respect of the trusts and powers under this Indenture;
 
(15) except with respect to receipt of scheduled payments of principal and
interest and any Default or Event of Default information contained herein, the
Trustee shall have no duty to monitor or investigate the Company’s compliance
with or the breach of any representation, warranty or covenant made in this
Indenture;
 
(16) the delivery of reports, information and documents to the Trustee described
in Section 5.03 is for informational purposes only and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to rely conclusively on Officers’ Certificates); and the
Trustee is under no duty to examine such reports, information or documents to
ensure compliance with the provisions of this Indenture or to ascertain the
correctness or otherwise of the information or the statements contained therein;
 
(17) the Trustee may act and conclusively rely and shall be protected in acting,
or refraining from acting, and conclusively relying in good faith on the opinion
or advice of, or information obtained from, any counsel, accountant, appraiser
or other expert or adviser, whether retained or employed by the Company or by
the Trustee, in relation to any matter arising in the administration of the
trusts hereof; and
 
(18) the Trustee will be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of the Holders
unless such Holders have offered to the Trustee indemnity or security reasonably
satisfactory to the Trustee against the losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.
 
 
51

--------------------------------------------------------------------------------

 
 
Section 12.03.                           Not Responsible for Recitals or
Issuance of Notes.
 
The recitals contained herein and in the Notes, except the Trustee’s certificate
of authentication shall be taken as the statements of the Company, and neither
the Trustee nor any Authenticating Agent assumes any responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture or of the Notes, except that the Trustee
represents that it is duly authorized to execute and deliver this Indenture,
authenticate the Notes and perform its obligations hereunder and that the
statements made by it in a Statement of Eligibility on Form T-1 supplied to the
Company are true and accurate, subject to the qualifications set forth therein.
Neither the Trustee nor any Authenticating Agent shall be accountable for the
use or application by the Company of Notes or the proceeds thereof.
 
Section 12.04.                           May Hold Notes.
 
The Trustee, any Paying Agent, Note Registrar, Authenticating Agent or any other
agent of the Company, in its individual or any other capacity, may become the
owner or pledgee of Notes and, subject to TIA Sections 310(b) and 311, may
otherwise deal with the Company with the same rights it would have if it were
not Trustee, Paying Agent, Note Registrar, Authenticating Agent or such other
agent.
 
Section 12.05.                           Money Held in Trust.
 
Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on, or investment of, any money received by it hereunder.
 
Section 12.06.                           Compensation and Reimbursement.
 
The Company agrees:
 
(1) to pay to the Trustee from time to time such reasonable compensation as the
Company and the Trustee shall from time to time agree in writing for all
services rendered by it hereunder, including extraordinary services rendered in
connection with or during the continuation of a default hereunder (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);
 
(2) except as otherwise expressly provided herein, to reimburse each of the
Trustee and any predecessor Trustee upon its request for all reasonable
expenses, disbursements and advances incurred or made by it in accordance with
any provision of this Indenture (including costs for collection and the
reasonable compensation and the expenses and disbursements of its agents,
accountants, experts and counsel), except to the extent any such expense,
disbursement or advance may be attributable to its gross negligence or bad
faith; and
 
(3) to indemnify each of the Trustee and any predecessor Trustee and each of
their respective directors, officers, agents and employees for, and to hold each
of them harmless against, any loss, damage, claim, liability or expense
(including reasonable attorney’s fees and expenses), arising out of or in
connection with the acceptance or administration of the trust or trusts or the
performance of its duties hereunder, including the costs and expenses of
defending itself against any claim or liability in connection with the exercise
or performance of any of its powers or duties hereunder, or in connection with
the provisions of this Section, except to the extent any such loss, liability or
expense may be attributable to its own gross negligence or bad faith.
 
 
52

--------------------------------------------------------------------------------

 
 
 The Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnification.  Failure by the Trustee to so
notify the Company shall not relieve the Company of its obligations
hereunder.  The Company shall defend the claim, and the Trustee shall cooperate
in the defense.  The Trustee may have separate counsel and the Company will pay
the reasonable fees and expenses of such counsel; provided that the Company
shall not be required to pay such fees and expenses if it assumes the defense of
the Trustee and representation of both parties by the same counsel would not be
inappropriate due to actual or potential differing interests between them. The
Company need not pay for any settlement made without its consent, which consent
will not be unreasonably withheld.
 
As security for the performance of the obligations of the Company under this
Section, the Trustee shall have a lien prior to the Notes upon all property and
funds held or collected by the Trustee as such, except funds held in trust for
the payment of principal of or interest on particular Notes.
 
When the Trustee incurs expenses or renders services in connection with an Event
of Default specified in Section 6.02(h) or (i), the expenses (including the
reasonable charges and expenses of its counsel) and the compensation for the
services are intended to constitute expenses of administration under any
applicable Federal or state bankruptcy, insolvency or other similar law.
 
The provisions of this Section shall survive the termination of this Indenture
or the resignation or removal of the Trustee.
 
Section 12.07.                           Corporate Trustee Required;
Eligibility; Conflicting Interests.
 
There shall at all times be a Trustee hereunder which shall be eligible to act
as Trustee under TIA Section 310(a) (1) and shall have a combined capital and
surplus of at least $50,000,000 or is a subsidiary of a corporation which shall
be a Person that has a combined capital and surplus of at least $50,000,000 and
which unconditionally guarantees the obligations of the Trustee hereunder. If
such Trustee or Person publishes reports of condition at least annually,
pursuant to law or the requirements of Federal, State, Territorial or District
of Columbia supervising or examining authority, then for the purposes of this
Section, the combined capital and surplus of such Trustee or Person shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  If at any time the Trustee shall cease to be
eligible in accordance with the provisions of this Section, it shall resign
immediately in the manner and with the effect hereinafter specified in this
Article.
 
Section 12.08.                           Resignation and Removal; Appointment of
Successor.
 
(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article shall become effective until the
acceptance of appointment by the successor Trustee in accordance with the
applicable requirements of Section 12.09.
 
(b)           The Trustee may resign at any time with respect to the Notes by
giving written notice thereof to the Company. If an instrument of acceptance by
a successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee may
petition any court of competent jurisdiction for the appointment of a successor
Trustee.
 
 
53

--------------------------------------------------------------------------------

 
 
(c)           In case at any time any of the following shall occur:
 
(i)           the Trustee shall fail to comply with the provisions of TIA
Section 310(b) after written request therefor by the Company or by any Holder of
a Note who has been a bona fide Holder of a Note for at least six months, or
 
(ii)           the Trustee shall cease to be eligible under Section 12.07 and
shall fail to resign after written request therefor by the Company or by any
Holder of a Note who has been a bona fide Holder of a Note for at least six
months, or
 
(iii)           the Trustee shall become incapable of acting or shall be
adjudged a bankrupt or insolvent or a receiver of the Trustee or of its property
shall be appointed or any public officer shall take charge or control of the
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation,
 
then, in any such case, (i) the Company by or pursuant to a Board Resolution may
remove the Trustee and appoint a successor Trustee with respect to all Notes, or
(ii) subject to TIA Section 315(e), any Holder of a Note who has been a bona
fide Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
removal of the Trustee with respect to all Notes and the appointment of a
successor Trustee or Trustees.
 
(d)           If the Trustee shall resign, be removed or become incapable of
acting, or if a vacancy shall occur in the office of Trustee for any cause with
respect to the Notes, the Company, by or pursuant to a Board Resolution, shall
promptly appoint a successor Trustee or Trustees with respect to the Notes (it
being understood that any such successor Trustee may be appointed with respect
to the Notes and that at any time there shall be only one Trustee with respect
to the Notes). If, within one year after such resignation, removal or
incapability, or the occurrence of such vacancy, a successor Trustee with
respect to the Notes shall be appointed by Act of the Holders of a majority in
principal amount of the Outstanding Notes delivered to the Company and the
retiring Trustee, the successor Trustee so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee with respect to the
Notes and to that extent supersede the successor Trustee appointed by the
Company. If no successor Trustee with respect to the Notes shall have been so
appointed by the Company or the Holders of Notes and accepted appointment in the
manner hereinafter provided, any Holder of a Note who has been a bona fide
Holder of a Note for at least six months may, on behalf of himself and all
others similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee with respect to Notes.
 
(e)           The Company shall give notice of each resignation and each removal
of the Trustee with respect to the Notes and each appointment of a successor
Trustee with respect to the Notes. Each notice shall include the name of the
successor Trustee with respect to the Notes and the address of its Corporate
Trust Office.
 
Section 12.09.                           Acceptance of Appointment By Successor.
 
(a)           In case of the appointment hereunder of a successor Trustee with
respect to all Notes, every such successor Trustee shall execute, acknowledge
and deliver to the Company and to the retiring Trustee an instrument accepting
such appointment, and thereupon the resignation or removal of the retiring
Trustee shall become effective and such successor Trustee, without any further
act, deed or conveyance, shall become vested with all the rights, powers, trusts
and duties of the retiring Trustee; but, on request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of any amounts due
and owing to it, its agents or counsel hereunder, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee, and shall duly assign, transfer and deliver to
such successor Trustee all property and money held by such retiring Trustee
hereunder, subject nevertheless to its claim, if any, provided for in
Section 12.06.
 
 
54

--------------------------------------------------------------------------------

 
 
(b)           Upon request of any such successor Trustee, the Company shall
execute any and all instruments for more fully and certainly vesting in and
confirming to such successor Trustee all such rights, powers and trusts referred
to in paragraph (a) or (b) of this Section, as the case may be.
 
(c)           No successor Trustee shall accept its appointment unless at the
time of such acceptance such successor Trustee shall be qualified and eligible
under this Article.
 
Section 12.10.                           Merger, Conversion, Consolidation or
Succession to Business.
 
Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee, shall be the successor of the Trustee hereunder, provided such
corporation shall be otherwise qualified and eligible under this Article,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto. In case any Notes shall have been authenticated, but
not delivered, by the Trustee then in office, any successor by merger,
conversion or consolidation to such authenticating Trustee may adopt such
authentication and deliver the Notes so authenticated with the same effect as if
such successor Trustee had itself authenticated such Notes. In case any Notes
shall not have been authenticated by such predecessor Trustee, any such
successor Trustee may authenticate and deliver such Notes, in either its own
name or that of its predecessor Trustee, with the full force and effect which
this Indenture provides for the certificate of authentication of the Trustee.
 
Section 12.11.                           Appointment of Authenticating Agent.
 
The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate Notes.  An authenticating agent may authenticate Notes whenever the
Trustee may do so.  Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent.  An authenticating agent has the
same rights as a Paying Agent to deal with Holders or an Affiliate of the
Company.
 
 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed by their respective officers hereunto duly authorized, all as of the
day and year first above written.
 
 
COMPANY:

 
 
Retrophin, Inc.

 
 
By:
____________________________________   

 
Name:

 
Title:

 
 
 
[Signature page to Indenture]
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
U.S. BANK NATIONAL ASSOCIATION,

 
as Trustee

 
 
By:
____________________________________   

 
Name:

 
Title:

 
 
 
[Signature page to Indenture]

 
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A

 
[FORM OF FACE OF NOTE]
 
[Include only for Global Notes]
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
 
[Restricted Note Legend]
 
THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT ), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.  EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER
OF THIS SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION
5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
 
THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO A
PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (II) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, INCLUDING THE EXEMPTION PROVIDED BY RULE 144
UNDER THE SECURITIES ACT (IF AVAILABLE), SUBJECT TO THE ISSUER’S AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO THIS
CLAUSE (II) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM THAT ANY SUCH EXEMPTION IS
AVAILABLE TO THE HOLDER, (III) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR (IV) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, IN
EACH OF CASES (I) THROUGH (IV) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT
OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.
 
 
A-1

--------------------------------------------------------------------------------

 

 
Retrophin, Inc.
 
[•]% Senior Convertible Notes due 2019
 
No. _____
$ ____________
    CUSIP No. [•]   ISIN No. [•] 

                                                  
Retrophin, Inc., a Delaware corporation (herein called the “Company,” which term
includes any successor corporation under the Indenture referred to on the
reverse hereof), for value received hereby promises to pay to [CEDE & CO.], or
registered assigns (the “Depositary”), the principal sum of [____] ($[____]) or
such other principal amount as shall be set forth on the Schedule I hereto on
[•], 20[•], unless earlier converted or repurchased.
 
This Note shall bear interest at the rate of [•]% per year from [•], 20[•], or
from the most recent date to which interest had been paid or provided.  Except
as otherwise provided in the Indenture, interest is payable semi-annually in
arrears on each [•] and [•], commencing [•], 20[•], to Holders of record at the
Close of Business on the preceding [•] and [•], respectively.  Interest payable
on each Interest Payment Date shall equal the amount of interest accrued from,
and including the immediately preceding Interest Payment Date (or from and
including [•], 20[•], if no interest has been paid hereon) to but excluding such
Interest Payment Date.  To the extent lawful, payments of principal or interest
(including Additional Interest, if any) on the Notes that are not made when due
will accrue interest at the annual rate of 1.0% above the then applicable
interest rate borne by the Notes from the required payment date in accordance
with the provisions of the Indenture.
 
Payment of the principal and interest, on this Note will be made at the office
or agency of the Company maintained for that purpose in the Borough of
Manhattan, City of New York, or elsewhere as provided in the Indenture, in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts; provided, however, that at
the option of the Company, payment of interest, may be made by (i) check mailed
to the address of the Person entitled thereto as such address shall appear in
the Note Register or (ii) wire transfer to an account of the Person entitled
thereto located inside the United States; provided further, however, that, with
respect to any Holder of Notes with an aggregate principal amount in excess of
$2,000,000, at the application of such Holder in writing to the Company,
interest on such Holder’s Notes shall be paid by wire transfer in immediately
available funds to such Holder’s account in the United States supplied by such
Holder from time to time to the Trustee and Paying Agent (if different from the
Trustee) not later than the applicable Record Date.  Notwithstanding the
foregoing, payment of interest in respect of Notes held in global form shall be
made in accordance with procedures required by the Depositary.
 
Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into Common Stock on the terms and
subject to the limitations referred to on the reverse hereof and as more fully
specified in the Indenture.  Such further provisions shall for all purposes have
the same effect as though fully set forth at this place.
 
 
Exh. A-1

--------------------------------------------------------------------------------

 
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.
 
[Remainder of page intentionally left blank]
 
 
 
 
Exh. A-2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by the undersigned officer.
 
 
RETROPHIN, INC.

 
 
By:
_________________________________  

 
Name:
[_____]

 
Title:
[_____]

 
Attest
 
By:
_________________________________  

Name:
[_____]

Title:
[_____]

 
Dated:  [_____], 20[__]
 
 
Exh. A-3

--------------------------------------------------------------------------------

 
 
TRUSTEE’S CERTIFICATE OF AUTHENTICATION:
 
This is one of the Notes referred to in the within-mentioned Indenture.
 
U.S. BANK NATIONAL ASSOCIATION,
as trustee
 
BY:
_________________________________  

 
Authorized Officer

 
 
 
Exh. A-4

--------------------------------------------------------------------------------

 
 
[FORM OF REVERSE OF NOTE]
 
Retrophin, Inc.
 
[•]% Senior Convertible Notes due 2019
 
This Note is one of a duly authorized issue of Notes of the Company, designated
as its [•]% Senior Convertible Notes due 2019 (herein called the “Notes”),
issued under and pursuant to an Indenture dated as of April [•], 2014 (herein
called the “Indenture”), between the Company and U.S. Bank National Association
(herein called the “Trustee”), to which Indenture and all indentures
supplemental thereto reference is hereby made for a description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Trustee, the Company and the Holders of the Notes.  Additional Notes may be
issued in an unlimited aggregate principal amount, subject to certain conditions
specified in the Indenture.  Capitalized terms used but not defined in this Note
shall have the meanings ascribed to them in the Indenture.
 
In case an Event of Default, as defined in the Indenture, shall have occurred
and be continuing, the principal of and interest on all Notes may be declared,
and upon said declaration shall become, due and payable, in the manner, with the
effect and subject to the conditions provided in the Indenture.
 
Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price
and the principal amount on the Maturity Date, as the case may be, to the Holder
who surrenders a Note to a Paying Agent to collect such payments in respect of
the Note.  The Company will pay cash amounts in money of the United States that
at the time of payment is legal tender for payment of public and private debts.
 
The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
other circumstances, with the consent of the Holders of not less than a majority
in principal amount of the Notes at the time Outstanding, evidenced as in the
Indenture provided, to execute supplemental indentures adding any provisions to
or changing in any manner or eliminating any of the provisions of the Indenture
or of any supplemental indenture or modifying in any manner the rights of the
Holders of the Notes; provided, however, that no such supplemental indenture
shall make any of the changes set forth in Section 7.02 of the Indenture,
without the consent of each Holder of an Outstanding Note affected thereby.  It
is also provided in the Indenture that, prior to any declaration accelerating
the maturity of the Notes, the Holders of a majority in principal amount of the
Notes at the time Outstanding may on behalf of the Holders of all of the Notes
waive any past default or Event of Default under the Indenture and its
consequences except as provided in the Indenture.  Any such consent or waiver by
the Holder of this Note (unless revoked as provided in the Indenture) shall be
conclusive and binding upon such Holder and upon all future Holders and owners
of this Note and any Notes which may be issued in exchange or substitution
hereof, irrespective of whether or not any notation thereof is made upon this
Note or such other Notes.
 
 
Exh. A-5

--------------------------------------------------------------------------------

 
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and accrued and unpaid interest on
this Note at the place, at the respective times, at the rate and in the lawful
money herein prescribed.
 
The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof.  At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, without payment of any service charge
but with payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with any registration of transfer or
exchange of Notes, Notes may be exchanged for a like aggregate principal amount
of Notes of other authorized denominations.
 
The Notes are not subject to redemption and will not be entitled to the benefit
of any sinking fund.
 
Upon the occurrence of a Fundamental Change, the Holder has the right, at such
Holder’s option, to require the Company to repurchase all of such Holder’s Notes
or any portion thereof (in principal amounts of $1,000 or integral multiples
thereof) in accordance with the provisions of the Indenture on the Fundamental
Change Repurchase Date at a price equal to 100% of the principal amount of the
Notes such holder elects to require the Company to repurchase, together with
accrued and unpaid interest (including Additional Interest, if any) to but
excluding the Fundamental Change Repurchase Date, except as otherwise provided
in the Indenture.  The Company shall mail to all Holders of record of the Notes
a notice of the occurrence of a Fundamental Change and of the repurchase right
arising as a result thereof at any time following the Company entering into a
definitive agreement that, if consummated, would give rise to a Fundamental
Change, but in any event not later than the fifth (5th) calendar day after the
occurrence of a Fundamental Change.
 
Subject to and upon compliance with the provisions of the Indenture, the Holder
may surrender for conversion all or any portion of this Note that is in an
integral multiple of $1,000.  Upon conversion, the Holder shall be entitled to
receive the consideration specified in the Indenture.  No fractional share of
Common Stock shall be issued upon conversion of a Note.  Instead, the Company
shall pay cash in lieu of such fractional share of Common Stock as provided in
the Indenture.  The initial Conversion Rate shall be 57.4300 shares of Common
Stock per $1,000 principal amount of Notes, subject to adjustment in accordance
with the provisions of the Indenture.  If a Holder converts all or a part of
this Note in connection with the occurrence of certain Fundamental Change
transactions, the Conversion Rate shall be increased in the manner and to the
extent described in the Indenture.
 
Upon due presentment for registration of transfer of this Note at the office or
agency of the Company in the Borough of Manhattan, City of New York, a new Note
or Notes of authorized denominations for an equal aggregate principal amount
will be issued to the transferee in exchange thereof, subject to the limitations
provided in the Indenture, without charge except for any tax, assessments or
other governmental charge imposed in connection with any registration of
transfer or exchange of Notes.
 
 
Exh. A-6

--------------------------------------------------------------------------------

 
 
The Company, the Trustee, any authenticating agent, any Paying Agent, any
Conversion Agent and any Note Registrar may deem and treat the registered Holder
hereof as the absolute owner of this Note (whether or not this Note shall be
overdue and notwithstanding any notation of ownership or other writing hereon),
for the purpose of receiving payment hereof, or on account hereof, for the
conversion hereof and for all other purposes, and neither the Company nor the
Trustee nor any other authenticating agent nor any Paying Agent nor any other
Conversion Agent nor any Note Registrar shall be affected by any notice to the
contrary.  All payments made to or upon the order of such registered Holder
shall, to the extent of the sum or sums paid, satisfy and discharge liability
for monies payable on this Note.
 
Customary abbreviations may be used in the name of a Holder or an assignee, such
as TEN COM (=tenants in common), TENANT (=tenants by the entireties), JT TEN
(=joint tenants with right of survivorship and not as tenants in common), CUST
(=custodian), and U/G/M/A (=Uniform gift to Minors Act).
 
 
Exh. A-7

--------------------------------------------------------------------------------

 
 
 
 
Schedule I

 
Retrophin, Inc.
 
[•]% Senior Convertible Notes due 2019
 
No. ____________
 
Date
Principal Amount
Notation Explaining Principal Amount Recorded
Authorized Signature of Trustee or Custodian



 
 
 
Exh. A-8

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF CONVERSION NOTICE
 
To:  Retrophin, Inc.
 
The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (which is $1,000 principal amount or an
integral multiple thereof) below designated into shares of Common Stock in
accordance with the terms of the Indenture referred to in this Note, and directs
that the shares of Common Stock issuable and deliverable upon such conversion,
together with any check in payment for fractional shares of Common Stock, and
any Notes representing any unconverted principal amount hereof, be issued and
delivered to the registered holder hereof unless a different name has been
indicated below.  If shares or any portion of this Note not converted are to be
issued in the name of a person other than the undersigned, the undersigned will
pay all transfer taxes and duties payable with respect thereto.  Any amount
required to be paid to the undersigned on account of interest accompanies this
Note.
 
Dated: ____________________
   
Signature(s)
   
Signature Guarantee
 



Signature(s) must be guaranteed by an eligible Guarantor Institution (banks,
stock brokers, savings and loan associations and credit unions) with membership
in an approved signature guarantee medallion program pursuant to Rule 17Ad-15
under the Securities
Exchange Act of 1934, as amended, if shares of Common Stock is to be issued, or
Notes to be delivered, other than to and in the name of the registered holder.
 

 
 
Exh. B-1

--------------------------------------------------------------------------------

 
 
Fill in for registration of shares of Common Stock if to be issued, and Notes if
to be delivered, other than to and in the name of the registered holder:
 



(Name)
         
(Street Address)
         
(City, State and Zip Code)
         
Please print name and address
   




 
Principal amount to be converted (if less than all):  $____,000
         
Social Security or Other Taxpayer Identification Number

 
 
Exh. B-2

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE
 
To:  Retrophin, Inc.
 
The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Retrophin, Inc. (the “Company”) as to the occurrence of a
Fundamental Change with respect to the Company and requests and instructs the
Company to repay the entire principal amount of this Note, or the portion
thereof (which is $1,000 principal amount or an integral multiple thereof) below
designated, in accordance with the terms of the Indenture referred to in this
Note, to the registered holder hereof.
 
Dated:                                                      
       
Signature(s)
     
Social Security or Other Taxpayer Identification Number Principal amount to be
repaid (if less than all):  $____,000
NOTICE:
The above signatures of the holder(s) hereof must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.

 
 
Exh. C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
FORM OF ASSIGNMENT AND TRANSFER
 
For value received ______________ hereby sell(s), assign(s) and transfer(s) unto
_____________ (Please insert social security or Taxpayer Identification Number
of assignee) the within Note, and hereby irrevocably constitutes and appoints
____________ attorney to transfer the said Note on the books of the Company,
with full power of substitution in the premises.
 
In connection with any transfer of the Notes prior to the Resale Restriction
Termination Date of the original issuance of the Notes, the undersigned confirms
that such Notes are being transferred:
 
 
s
To Retrophin, Inc. or a subsidiary thereof; or
 
s
To a “qualified institutional buyer” in compliance with Rule 144A under the
Securities Act of 1933, as amended; or
 
s
Pursuant to and in compliance with Rule 144 under the Securities Act of 1933, as
amended; or
 
s
Pursuant to a Registration Statement which has been declared effective under the
Securities Act of 1933, as amended, and which continues to be effective at the
time of transfer;



and unless the Notes has been transferred to Retrophin, Inc. or a subsidiary
thereof, the undersigned confirms that such Notes are not being transferred to
an “affiliate” of the Company as defined in Rule 144 under the Securities Act of
1933, as amended.
 
Capitalized terms used but not defined herein shall have the respective meanings
assigned to them in the Indenture among Retrophin, Inc. and U.S. Bank National
Association, as Trustee.
 
Unless one of the boxes is checked, the Trustee shall refuse to register any of
the Notes evidenced by this certificate in the name of any person other than the
registered holder thereof.
 
Dated: __________________________
         
Signature(s)
     
Signature Guarantee
 



Signature(s) must be guaranteed by an eligible Guarantor Institution (banks,
stock brokers, savings and loan associations and credit unions) with membership
in an approved signature guarantee medallion program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934, as amended, if Common Stock is to be
issued, or Notes to be delivered, other than to and in the name of the
registered holder.
 

 
 
Exh. D-1

--------------------------------------------------------------------------------

 

 
NOTICE:  The signature on the conversion notice, the option to elect repurchase
upon a Fundamental Change, or the assignment must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.
 
 
 
Exh. D-2

--------------------------------------------------------------------------------

 
 
EXHIBIT E


THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE SECURITIES ACT ), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION
THEREFROM.


THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I)
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, INCLUDING THE EXEMPTION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE), SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH
OFFER, SALE OR TRANSFER PURSUANT TO THIS CLAUSE (I) TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM THAT ANY SUCH EXEMPTION IS AVAILABLE TO THE HOLDER, (II) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY SUBSEQUENT PURCHASER OF THIS SECURITY FROM IT OF THE RESALE
RESTRICTIONS REFERRED TO IN (A) ABOVE.


 

Exh. C-1

--------------------------------------------------------------------------------

 
 